Exhibit 10.1

 

 

MASTER REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

among

 

ACRC LENDER ONE LLC
Borrower

 

and

 

ARES COMMERCIAL REAL ESTATE CORPORATION

Guarantor

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION

Lender

 

Dated:  as of May 18, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Definitions

1

 

 

Definitions

1

 

 

Other Definitional Provisions

6

 

 

 

 

2.

Loan

7

 

 

Revolving Line of Credit

7

 

 

Individual Loans

7

 

 

Individual Notes

7

 

 

 

 

3.

Payments

8

 

 

Method of Payment

8

 

 

Prepayment

8

 

 

Late Fee

8

 

 

 

 

4.

Conditions Precedent to Close Revolving Line of Credit

9

 

 

Revolving Line of Credit

9

 

 

 

 

5.

Individual Loans

9

 

 

Request for Individual Loan

9

 

 

Individual Loan Closings

11

 

 

Table Funding

12

 

 

Setoff

12

 

 

 

 

6.

Representations and Warranties

13

 

 

Existence and Authority

13

 

 

Financial Statements

13

 

 

No Default

13

 

 

Authorization and Compliance with Laws and Material Agreements

13

 

 

Litigation and Judgments

13

 

 

Rights in Properties; Liens

14

 

 

Enforceability

14

 

 

Approvals

14

 

 

Taxes

14

 

 

Disclosure

14

 

 

Principal Place of Business

14

 

 

Contracts

14

 

 

Compliance with Law

14

 

 

 

 

7.

Positive Covenants and Agreements

15

 

 

Financial Statements

15

 

 

Preservation of Existence and Conduct of Business

15

 

 

Payment of Taxes and Claims

16

 

 

Inspection Rights

16

 

 

Keeping Books and Records

16

 

 

Compliance with Laws

16

 

 

Compliance with Agreements

16

 

 

Notices

16

 

 

Further Assurances

16

 

 

Maximum Debt to Equity Ratio

16

 

 

Minimum Tangible Net Worth

17

 

 

Minimum Liquidity

17

 

 

Minimum Fixed Charge Coverage Ratio

17

 

 

Borrower’s Loans Servicing Requirements

17

 

i

--------------------------------------------------------------------------------


 

 

 

Notice of Defaults under Borrower’s Loans

17

 

 

Line Fee

17

 

 

 

 

8.

Negative Covenants

18

 

 

 

 

9.

Default

18

 

 

Events of Default

18

 

 

 

 

10.

Miscellaneous

21

 

 

Reimbursement of Expenses of Lender

21

 

 

Indemnification

21

 

 

Restatement

21

 

 

No Waiver; Cumulative Remedies

22

 

 

Successors and Assigns

22

 

 

Survival of Representation and Warranties

22

 

 

Release of Security Interest

22

 

 

Entire Agreement; Amendment

22

 

 

Maximum Interest Rate

22

 

 

Notices

23

 

 

Applicable Law and Venue

24

 

 

Counterparts

24

 

 

Severability

25

 

 

Headings

25

 

 

Participation

25

 

 

Tax Forms

25

 

 

Construction

25

 

 

Patriot Act

25

 

 

Waiver of Jury Trial

26

 

 

 

 

Exhibits

 

 

Exhibit “A”

Promissory Note

 

Exhibit “B”

Letter Loan Agreement regarding Future Advances

 

Exhibit “C”

Collateral Transfer of Note and Lien

 

 

Index of Defined Terms

 

 

 

Advance

1

Affiliate

1

Agreement

1

Available Borrowing Base

1, 7

Borrower

1

Borrower’s Loans

1

Borrower’s Notes

1

Borrower’s Security Documents

1

Business Day

1

Capital Lease Obligations

1

Cash

1

Cash Equivalents

1

Cash Liquidity

2

Closing Date

2

Collateral

20

Collateral Assignments

2

Committed Sum

2

Control

2

Debt

2

Debt Service

3

EBITDA

3

Event of Default

3, 18

Fixed Charge Coverage Ratio

3

Fixed Charges

3

GAAP

3

Ground Lease

3

Guarantor

1

Guaranty

4

Indemnified Person

21

Individual Loan

4

Individual Loan Fee

4

Individual Note

4

Interest Expense

4

Investment Securities

4

Lender

1

Lien

4

 

ii

--------------------------------------------------------------------------------


 

Line Termination Date

4

Loan Documents

4

Losses

21

Maximum Rate

5

Moody’s

2

Net Income

5

Obligations

5

Outside Maturity Date

5

Person

5

Qualifying Assets

5

Revolving Line of Credit

5

S&P

2

Significant Borrower’s Loan Modification

5

Tangible Net Worth

6

Test Period

6

Total Liquidity

6

Underlying Borrower

6

Underlying Collateral

6

 

iii

--------------------------------------------------------------------------------


 

MASTER REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

THIS MASTER REVOLVING LINE OF CREDIT LOAN AGREEMENT (this “Agreement”) is dated
as of this 18th day of May, 2012, by and among ACRC LENDER ONE LLC, a Delaware
limited liability company (“Borrower”), ARES COMMERCIAL REAL ESTATE CORPORATION,
a Maryland corporation (“Guarantor”), and CAPITAL ONE, NATIONAL ASSOCIATION, a
national banking association (“Lender”).

 

1.                                     DEFINITIONS

 

1.1                              Definitions.  As used in this Agreement, the
following terms have the following meanings:

 

“Advance” means an advance of funds by Lender to Borrower pursuant to Article 2.

 

“Affiliate” means any Person Controlling, Controlled by or under common Control
with Borrower.

 

“Available Borrowing Base” has the meaning given such term in Section 2.1.2.

 

“Borrower’s Loans” means the loans originated by either (i) Borrower, or (ii) an
Affiliate of Borrower who transfers and assigns such loans to Borrower,  that
secure the Individual Loans.  A single loan originated by Borrower, or such
Affiliate of Borrower, that secures a specific Individual Loan is herein called
a “Borrower’s Loan”.

 

“Borrower’s Notes” means the promissory notes evidencing Borrower’s Loans.  A
promissory note that evidences a single Borrower’s Loan is herein called a
“Borrower’s Note”.

 

“Borrower’s Security Documents” means the deeds of trust, mortgages, deeds to
secure debt and other security agreements securing payment of Borrower’s Loans
or Borrower’s Notes.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Houston, Texas or New York, New York and, in connection
with determining the LIBOR Rate (as defined in the Individual Notes), dealings
are carried on in the London interbank market and banks are open for business in
London.

 

“Capital Lease Obligations” means with respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Cash” means coin or currency of the United States of America or immediately
available federal funds, including such funds delivered by wire transfer.

 

1

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following, to the extent owned by Guarantor
or any of its subsidiaries free and clear of all Liens and having a maturity of
not greater than ninety (90) days from the date of issuance thereof: 
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(b) certificates of deposit of or time deposits with Lender or a member of the
Federal Reserve System that issues (or the parent of which issues) commercial
paper rated as described in clause (c) below, is organized under the laws of the
United states or any State thereof and has combined capital and surplus of at
least Five Hundred Million and No/100ths Dollars ($500,000,000.00),
(c) commercial paper in an aggregate amount of not more than Fifty Million and
No/100ths Dollars ($50,000,000.00) per issuer outstanding at any time, issued by
any corporation organized under the laws of any State of the United States and
rated at least “Prime-1” (or the then equivalent grade) by Moody’s Investors
Service, Inc. (“Moody’s”) or “A-1” (or the then equivalent grade) by Standard &
Poor’s Ratings Services, a division of the McGraw-Hill Companies, Inc. (“S&P”),
(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven days with
respect to securities issued or fully guaranteed or insured by the United States
Government, (e) securities with maturities of ninety (90) days or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“A” by S&P or “A” by Moody’s, (f) securities with maturities of ninety (90) days
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Cash Liquidity” means, at any date of determination, the sum of unrestricted
(i) Cash plus (ii) Cash Equivalents.

 

“Closing Date” means the date Lender and Borrower execute this Agreement.

 

“Collateral Assignments” means any Collateral Transfer of Note and Lien and an
allonge executed in blank covering Borrower’s Loans that Borrower hereafter
pledges to secure an Individual Loan.  Each Collateral Transfer of Note and Lien
shall be in the form attached hereto as Exhibit “C” and accompanied by an
allonge executed in blank.  No Collateral Transfer of Note and Lien may be
recorded unless and until an Event of Default has occurred and is continuing.

 

“Committed Sum” means Fifty Million and No/100ths Dollars ($50,000,000.00).

 

“Control” with respect to any Person, means the direct or indirect possession of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

2

--------------------------------------------------------------------------------


 

“Debt” with respect to any Person, means:  (i) all indebtedness, whether or not
represented by bonds, debentures, notes, securities, or other evidences of
indebtedness, for the repayment of money borrowed, (ii) all indebtedness
representing deferred payment of the purchase price of property or assets,
(iii) all indebtedness under any lease which, in conformity with GAAP, is
required to be capitalized for balance sheet purposes, (iv) all indebtedness
under guaranties, endorsements, assumptions, or other contingent obligations, in
respect of, or to purchase or otherwise acquire, indebtedness of others, and
(v) all indebtedness secured by a lien existing on property owned, subject to
such lien, whether or not the indebtedness secured thereby shall have been
assumed by the owner thereof.

 

“Debt Service” means for any Test Period, the sum, determined on a consolidated
basis, of (a) Interest Expense for any Person for such period, and (b) all
regularly scheduled principal payments made with respect to Debt of such Person
and its subsidiaries during such period, other than any voluntary prepayment or
prepayment occasioned by the repayment of an underlying asset, or any balloon,
bullet, margin or similar principal payment which repays such Debt in full.

 

“EBITDA” with respect to any Person and for any Test Period, means an amount
equal to the sum of (a) Net Income (or loss) of such Person (prior to any impact
from minority or non-controlling interests or joint venture net income and
before deduction of any dividends on preferred stock of such Person), plus the
following (but only to the extent actually included in determination of such Net
Income (or loss)): (i) depreciation and amortization expense, (ii) Interest
Expense, (iii) income tax expense, and (iv) extraordinary or non-recurring gains
and losses and unrealized loan loss reserves and other impairments associated
with owned real estate, plus (b) such Person’s proportionate share of Net Income
(prior to any impact from minority or non-controlling interests or joint venture
net income and before deduction of any dividends on preferred stock of such
Person) of the joint venture investments and unconsolidated Affiliates of such
Person, all with respect to such period.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Fixed Charge Coverage Ratio” means EBITDA (as determined in accordance with
GAAP) for the related Test Period, divided by the Fixed Charges for such Test
Period.

 

“Fixed Charges” means at any time, the sum, determined on a consolidated basis,
of (a) Debt Service, (b) all preferred dividends that such Person is required,
pursuant to the terms of the certificate of designation or other similar
document governing the rights of preferred shareholders, to pay and is not
permitted to defer, (c) Capital Lease Obligations paid or accrued during such
period, (d) capital expenditures (if any), and (e) any amounts payable under any
Ground Lease.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of twenty (20) years or more from the date on which of the Underlying
Collateral was financed, (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor or with
such consent given, (c) the obligation of the lessor to give the holder of any
mortgage lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so, (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease, and (e) such
other rights

 

3

--------------------------------------------------------------------------------

 


 

customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.

 

“Guaranty” means that certain Guaranty Agreement of even date herewith executed
and delivered by Guarantor for the benefit of Lender.

 

“Individual Loan” means a single loan to Borrower that is evidenced by an
Individual Note and secured by a Borrower’s Loan.

 

“Individual Loan Fee” means the amount set forth in that certain letter
agreement of even date herewith between Borrower, Guarantor and Lender.

 

“Individual Note” means a promissory note substantially in the form of
Exhibit “A” attached hereto and made a part hereof, which promissory note shall
be in the principal amount of an Individual Loan approved and funded by Lender
in accordance with the terms of this Agreement.

 

“Interest Expense” means with respect to any Person and for any Test Period, the
amount of total interest expense incurred by such Person, including capitalized
or accruing interest (but excluding interest funded under a construction loan
and the amortization of financing costs), plus such Person’s proportionate share
of interest expense from the joint venture investments and unconsolidated
Affiliates of such Person, all with respect to such period.

 

“Investment Securities” means any of the following:

 

(a)                                  par value of negotiable debt obligations
issued by the U.S. Treasury Department having a remaining maturity of less than
one (1) year; or

 

(b)                                 par value of negotiable debt obligations
issued by the U.S. Treasury Department having a remaining maturity of one (1) to
ten (10) years; or

 

(c)                                  par value of negotiable debt obligations
issued by the U.S. Treasury Department having a remaining maturity of more than
ten (10) years; or

 

(d)                                 such other collateral as Guarantor and
Lender may reasonably agree, with such valuation percentage applied thereto as
Lender, in its reasonable discretion acting in good faith shall deem
appropriate.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Line Fee” means the amount set forth in that certain letter agreement of even
date herewith between Borrower, Guarantor and Lender.

 

“Line Termination Date” means May 18, 2014; provided that Lender may in its sole
and absolute discretion extend the Line Termination Date for successive periods
of one (1) year each.

 

“Loan Documents” means, without limitation, this Agreement, the Guaranty, the
Individual Notes, the Collateral Assignments, and all other instruments,
documents, and agreements executed and delivered pursuant to or in connection
with this Agreement, as such instruments, documents, and agreements may be
amended, modified, renewed, extended, or supplemented from time to time.  “Loan
Documents” do not include the Borrower’s Notes or Borrower’s Security Documents.

 

4

--------------------------------------------------------------------------------


 

“Maximum Rate” means the maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of New York (or applicable United States federal
law to the extent that it permits Lender to contract for, charge, take, receive
or reserve a greater amount of interest than under New York law), taking into
account all fees and charges, if any, contracted for, charged, received, taken
or reserved by Lender in connection with the transactions relating to the
Individual Note and the indebtedness evidenced by the Individual Note or by the
Loan Documents which are treated as interest under applicable law.

 

“Net Income” with respect to any Person for any period means the net income of
such Person for such period as determined in accordance with GAAP.

 

“Obligations” means (i) all amounts, including, without limitation, principal
and interest, due or becoming due under the Individual Notes; (ii) any and all
costs or sums due and owing or to become due and owing under any of the Loan
Documents; (iii) any renewal or extension of the indebtedness or costs described
in (i) through (ii) preceding or any part thereof, and (iv) all covenants,
agreements and undertakings of the Borrower and Guarantor to the Lender
hereunder or under any of the Loan Documents.

 

“Outside Maturity Date” means, as of the Line Termination Date, the latest
maturity date of the Borrower’s Loans, assuming that any renewal or extension
option is exercised.

 

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, or other entity.

 

“Qualifying Assets” means cash, cash equivalents, and notes receivable.

 

“Revolving Line of Credit” means the revolving loan facility described in this
Agreement.

 

“Significant Borrower’s Loan Modification” means any written modification or
amendment of a Borrower’s Loan pledged to Lender hereunder which:

 

(a)                                  reduces the principal amount of the
applicable Borrower’s Loan other than (1) with respect to a dollar-for-dollar
principal payment on the accompanying Individual Loan or (2) reductions of
principal to the extent of deferred, accrued or capitalized interest added to
principal which additional amount does not affect the debt yield,

 

(b)                                 increases the principal amount of the
applicable Borrower’s Loan other than increases which are derived from accrual
or capitalization of deferred interest which is added to principal or protective
advances,

 

(c)                                  modifies the amount or timing of any
regularly scheduled payments of principal and non-contingent interest of the
applicable Borrower’s Loan,

 

5

--------------------------------------------------------------------------------


 

(d)                                 changes the frequency of scheduled payments
of principal and interest in respect of the applicable Borrower’s Loan,

 

(e)                                  subordinates the lien priority of the
applicable Borrower’s Loan or the payment priority of the applicable Borrower’s
Loan other than subordinations required under the then existing terms and
conditions of the applicable Borrower’s Loan (provided, however, the foregoing
shall not preclude the execution and delivery of subordination, nondisturbance
and attornment agreements with tenants, subordination to tenant leases,
easements, plats of subdivision and condominium declarations and similar
instruments which in the commercially reasonable judgment of Borrower do not
materially adversely affect the rights and interest of the holder of the
applicable Borrower’s Loan),

 

(f)                                    releases any collateral for the
applicable Borrower’s Loan other than releases required under the then existing
Borrower’s Loan documents or releases in connection with or under threat of
eminent domain,

 

(g)                                 waives, amends or modifies any cash
management or reserve account requirements of the applicable Borrower’s Loan
other than changes required under the then existing Borrower’s Loan documents,
or

 

(h)                                 waives any due-on-sale or due-on-encumbrance
provisions of the applicable Borrower’s Loan other than waivers required to be
given under the then existing Borrower’s Loan documents, or

 

(i)                                     waives, amends or modifies the
underlying insurance requirements of the applicable Borrower’s Loan.

 

“Tangible Net Worth” means all amounts that would be included under capital or
shareholder’s equity (or any like caption) on the balance sheet of any Person,
minus (a) amounts owing to that Person from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) intangible
assets, and (c) prepaid taxes and/or expenses, plus deferred origination fees,
net of deferred origination costs, all on or as of such date.

 

“Test Period” means the time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Total Liquidity” means, at any date of determination, the sum of (i) Cash
Liquidity plus (ii) unencumbered Investment Securities.

 

“Underlying Borrower” means the borrower with respect to any Borrower’s Loan.

 

“Underlying Collateral” means the real estate and any other collateral that
secures the Borrower’s Loans.

 

1.2                                Other Definitional Provisions.  All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof”, “herein”, and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement. 

 

6

--------------------------------------------------------------------------------


 

Unless otherwise specified, all Article and Section references pertain to this
Agreement.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.

 

2.                                      LOAN

 

2.1                                Revolving Line of Credit.

 

2.1.1                        Revolving Line of Credit.  Subject to the terms and
conditions set forth herein, Lender agrees to lend to Borrower, on a revolving
basis from time to time during the period commencing on the date hereof and
continuing through and including 12:00 p.m. Central Time on the Line Termination
Date, such amounts as Borrower may request hereunder; provided, however, the
total principal amount outstanding at any time shall not exceed the Available
Borrowing Base.  If at any time the aggregate principal amount outstanding under
the Revolving Line of Credit shall exceed an amount equal to the Available
Borrowing Base, Borrower agrees to immediately repay to Lender such excess
amount, plus all accrued but unpaid interest thereon, by payment on a particular
Individual Loan chosen by Borrower, within three (3) Business Days following
written demand therefor.

 

2.1.2                        The term “Available Borrowing Base” shall mean, at
any given time, the lesser of:

 

A.                                  seventy percent (70%) of the aggregate
outstanding principal balance of Borrower’s Loans; or

 

B.                                    the Committed Sum.

 

2.2                                Individual Loans.

 

2.2.1                        The Revolving Line of Credit shall be funded
through Individual Loans that are secured by Borrower’s Loans.

 

2.2.2                        In the event Borrower requests an Individual Loan
under the Revolving Line of Credit, Borrower shall deliver to Lender each of the
items described in Section 5.1.1 below.

 

2.2.3                        Upon receipt, and review and approval of the items
described in Section 5.1.1 below, Lender shall determine the amount of an
Individual Loan in its sole discretion; provided, however, the Available
Borrowing Base limitation shall at all times apply.

 

2.2.4                        If a particular Individual Loan will have advances
subsequent to the initial Advance of such Individual Loan, Borrower and Lender
shall enter into a Letter Loan Agreement substantially in the form of
Exhibit “B” attached hereto and made a part hereof.

 

2.3                                Individual Notes.

 

2.3.1                        The obligation of Borrower to repay an Individual
Loan shall be evidenced by an Individual Note executed by Borrower, payable to
the order of Lender, in the principal amount of the corresponding Individual
Loan and dated on the date of the initial Advance of such Individual Loan.

 

7

--------------------------------------------------------------------------------


 

2.3.2                        Each Individual Note shall be substantially in the
form of Exhibit “A”.

 

2.3.3                        The maturity date of each Individual Note shall be
the same as the maturity date of the Borrower’s Note that secures such
Individual Note, subject to any extension rights in favor of the Underlying
Borrower under the terms of a Borrower’s Note and the other underlying loan
documents as in effect on the date of the Advance.

 

2.3.4                        The interest rate spread over LIBOR for each
Individual Loan, which will be between 250 and 400 basis points, will be
determined by Lender in its sole discretion.

 

2.3.5                        Principal and interest payments on an Individual
Loan will be made on the tenth (10th) day of each calendar month.  The amount of
such payments will be more specifically described in the Individual Note
evidencing such Individual Loan.

 

2.3.6                        Principal payments under each Individual Note will
be determined by multiplying the advance rate for such Individual Note
(determined as described in Section 2.2.3 above) by the amount of principal then
payable under the terms of the Borrower’s Note securing such Individual Note. 
Any prepayment of principal under the subject Borrower’s Note shall cause
Borrower to make a prepayment under the corresponding Individual Note in an
amount determined by the same calculation.

 

3.                                      PAYMENTS

 

3.1                                Method of Payment.  All payments of
principal, interest, and other amounts to be made by Borrower hereunder and
under the Individual Notes shall be made to Lender by electronic funds transfer
or at its office at 5718 Westheimer, Suite 600, Houston, Texas 77057, Attention:
Greg Orgeron, in lawful money of the United States of America and in immediately
available funds.  Whenever any payment hereunder or under the Individual Notes
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day and interest shall continue to
accrue during such extension.

 

3.2                                Prepayment.  Subject to the terms of an
Individual Note concerning payments prior to the expiration of an applicable
Interest Period (as defined in an Individual Note), Borrower shall have the
right to prepay, at any time and from time to time without premium or penalty,
the entire unpaid principal balance of an Individual Note or any portion
thereof, with accrued interest to the date of prepayment on the amounts
prepaid.  Upon payment of an Individual Note, Borrower shall be entitled to a
release of the Collateral Assignment securing such Individual Note. 
Notwithstanding the preceding sentence, in the event Borrower prepays an
Individual Note as described herein and does not request a release of the
subject Collateral Assignment, then, subject to the underwriting process
described in Article 5 below, Borrower shall have the right to request future
advances under the Individual Note that has been prepaid to $0.

 

3.3                                Late Fee.  A late fee of five percent (5%)
may be assessed upon each monthly instalment of interest that is not received by
Lender within ten (10) days from the date such instalment is due, other than a
failure to repay an Individual Loan at maturity, whether at stated maturity, by
acceleration or otherwise.

 

8

--------------------------------------------------------------------------------


 

4.                                      CONDITIONS PRECEDENT TO CLOSE REVOLVING
LINE OF CREDIT

 

4.1                                Revolving Line of Credit.  The obligation of
Lender to make an Advance hereunder is subject to the condition precedent that
Lender shall have received all of the following, each in form and substance
satisfactory to Lender on or before the Closing Date (unless otherwise
indicated):

 

4.1.1                        Organizational Documents, Certificates and
Authorizations.  Certified copies of (i) organizational documents of Borrower,
Borrower’s sole parent, ACRC Lender LLC, a Delaware limited liability company,
and Guarantor, (ii) certificates of existence and authorization in such form,
and from such jurisdictions, as may be reasonably required by Lender, and
(iii) resolutions or authorizations of such parties which authorize the
execution, delivery, and performance by Borrower and Guarantor of this Agreement
and the other Loan Documents to which Borrower and Guarantor are or are to be
parties;

 

4.1.2                        Guaranty.  The Guaranty executed by Guarantor;

 

4.1.3                        Financial Statements.  Certified financial
statements from Borrower and Guarantor, prepared in accordance with GAAP, in a
form and only with qualifications acceptable to Lender in Lender’s sole
reasonable discretion for the most recently available period;

 

4.1.4                        Line Fee.  Payment to Lender of the Line Fee;

 

4.1.5                        Guarantor’s IPO.  Evidence that Guarantor’s initial
public offering (the “IPO”) has been completed, was successful, and is fully
funded;

 

4.1.6                        Legal Opinions.  Legal opinions from counsel
representing Borrower and Guarantor in form and substance reasonably
satisfactory to Lender; and

 

4.1.7                        Additional Information.  Such additional documents,
instruments and information as Lender or Lender’s legal counsel may reasonably
request.

 

4.1.8                        Waiver of Conditions.  Lender may defer any of the
foregoing conditions to the Loan and the fact that all of the conditions may not
have been satisfied at the time Lender executes this Agreement or advances any
funds pursuant to an Individual Loan, but such deferral shall in no
circumstances be considered evidence that Lender has waived any of such
conditions.  Any waiver of such conditions must be in writing.

 

5.                                      INDIVIDUAL LOANS

 

5.1                                Request for Individual Loan.

 

5.1.1                        If Borrower wishes to receive an Individual Loan
that will be secured by a Borrower’s Loan, Borrower will submit a request to
Lender for its approval, which may be granted or withheld with respect to a
particular Individual Loan in Lender’s sole and absolute discretion.  In
connection with such request, Borrower shall provide Lender with the following:

 

9

--------------------------------------------------------------------------------


 

A.                                  a true and correct copy of Borrower’s (or
its Affiliate’s, if applicable) loan proposal to the Underlying Borrower
covering the subject Borrower’s Loan, which shall include, without limitation,
loan-to-cost ratios, term, interest rate, and principal amount;

 

B.                                    a FIRREA-compliant appraisal covering the
subject Underlying Collateral prepared by an independent third-party appraiser
certified in the state where the subject Underlying Collateral is located, which
appraisal must comply with all of Lender’s regulations and guidelines for
appraisals;

 

C.                                    an environmental site assessment report
(Phase I) covering the real property that will secure the subject Borrower’s
Loan;

 

D.                                   a mortgagee title commitment covering the
real property that will secure the subject Borrower’s Loan, together with copies
of all documents referenced as exceptions therein;

 

E.                                     financial statements of the Underlying
Borrower and any guarantor of the Borrower’s Loan;

 

F.                                     a current survey of the subject
Underlying Collateral; and

 

G.                                    such other documents, information, data
and materials that Lender may reasonably request.

 

5.1.2                        Without limiting Lender’s right to approve or
reject any Individual Loan requested by Borrower, no Borrower’s Loan will be
considered unless it satisfies the following minimum requirements (any of which
may be waived on a case-by-case basis by Lender in its sole and absolute
discretion):

 

·                                         Plans - in the case of a construction
loan, construction, architectural and development plans, contracts, agreements
and budgets acceptable to Lender.

 

·                                         Primary term - maximum thirty-six (36)
months, plus extensions of no longer than twenty-four (24) months, and in no
event extending beyond the Outside Maturity Date.

 

·                                         Collateral - first lien deed of trust,
mortgage or deed to secure debt on the Underlying Collateral.

 

·                                         No Affiliates - the Underlying
Borrowers may not be Affiliates of Borrower.

 

·                                         Maximum Individual Loan Amount - the
maximum amount of an Individual Loan shall not exceed Twenty-Five Million and
No/100ths Dollars ($25,000,000.00).

 

10

--------------------------------------------------------------------------------


 

5.1.3                        Upon receipt of all items described in
Sections 5.1.1 and 5.1.2 above, Lender shall notify Borrower of its decision as
to the requested Individual Loan within ten (10) Business Days.

 

5.2                                Individual Loan Closings.

 

5.2.1                        At the closing of any Individual Loan, Borrower
shall execute and deliver, or cause to be delivered, to Lender:

 

A.                                  the original Individual Note evidencing the
subject Individual Loan;

 

B.                                    a fully executed Collateral Assignment
covering the Borrower’s Loan that secures the subject Individual Note;

 

C.                                    UCC-3 Financing Statement evidencing the
assignment of the UCC-1 Financing Statements covering the Underlying Collateral
to Lender;

 

D.                                   the original of the Borrower’s Note
evidencing the Borrower’s Loan that secures the subject Individual Note, with an
executed allonge that states “Pay to the order of Capital One, National
Association, as collateral, in accordance with the Collateral Transfer of Note
and Lien, dated of even date herewith, without recourse or warranty of any kind,
express or implied”;

 

E.                                     a certified copy of the Borrower’s
Security Documents covering the Borrower’s Loan that secures the subject
Individual Note;

 

F.                                     the original or copy of the Commitment of
Mortgagee Policy of Title Insurance insuring the lien of the Borrower’s Security
Documents covering the Borrower’s Loan against the Underlying Collateral
described therein, showing Borrower, or its Affiliate, if applicable, and its
assigns as insureds;

 

G.                                    upon Lender’s request, legal opinions from
counsel representing Borrower and Guarantor in form and substance reasonably
satisfactory to Lender; provided, however, the first legal opinion requested
under this subsection G shall be provided by outside counsel to Borrower and
Guarantor, and any subsequent legal opinions requested under this subsection G
may be provided by internal counsel employed by Borrower and Guarantor and
licensed in the applicable jurisdiction.  Notwithstanding the foregoing, Lender
reserves the right to require a legal opinion from outside counsel to Borrower
and Guarantor in connection with an Individual Loan that closes after Lender has
been advised by counsel of a significant change in the laws of the State of New
York that may impact the Revolving Line of Credit, Borrower, Guarantor, Lender
or the subject Individual Loan.

 

H.                                   evidence of insurance, legal opinions,
copies of title exceptions, evidence of zoning compliance, rent rolls, leases,
flood plain certification, budgets, if any, and such other information
reasonably requested by Lender;

 

I.                                        if applicable, and not previously
supplied, plans and budgets related to any future advances contemplated under
the terms of the Borrower’s Loan;

 

11

--------------------------------------------------------------------------------


 

J.                                       a copy of the closing instruction
letter from Borrower or Borrower’s counsel (or Borrower’s Affiliate or counsel
for such Affiliate, if applicable) to the closing agent or title company, if
applicable;

 

K.                                   the Individual Loan Fee; and

 

L.                                     reasonable out-of-pocket expenses
incurred by Lender in evaluating and closing such Individual Loan; provided,
however, legal fees related to such Individual Loan shall not exceed Five
Thousand and No/100ths Dollars ($5,000.00).

 

5.2.2                        As soon as available following the closing of the
Borrower’s Loan secured by the Underlying Collateral, Borrower shall deliver to
Lender:

 

A.                                  the recorded original of the Borrower’s
Security Documents covering the subject Borrower’s Loan that secures the subject
Individual Loan; and

 

B.                                    the original of the Mortgagee Policy of
Title Insurance insuring the lien of the Borrower’s Security Documents covering
the subject Borrower’s Loan against the Underlying Collateral described therein,
showing Borrower and its assigns as insureds.

 

5.3                                Table Funding.  Provided Borrower has timely
requested such funding, Lender shall undertake reasonable efforts to accommodate
any Borrower request to “table fund” any Individual Loan, through a bailee
arrangement, letter of direction or otherwise, such that the Borrower’s Loan
shall be originated by Borrower and pledged to Lender simultaneously with the
origination thereof, and which origination shall be funded in part with the
proceeds of an Individual Loan hereunder.

 

5.4                                Setoff.  Upon the occurrence of an Event of
Default and for so long as such Event of Default remains uncured, Lender shall
have the right to set off and apply against the Obligations in such manner as
Lender may determine, at any time and without notice to Borrower, any and all
deposits (general or special, time or demand, provisional or final) or other
sums (but excluding any escrows, deposits or reserve accounts held in respect of
Borrower’s Loans or otherwise for or on behalf of any Underlying Borrower) at
any time credited by or owing from Lender to Borrower whether or not the
Obligations are then due.  Lender agrees to notify Borrower at the time of any
such set-off and application made by Lender.  As further security for the
Obligations, Borrower hereby grants to Lender a security interest in all money,
instruments, and other property of Borrower now or hereafter held by Lender,
including, without limitation, property held in safekeeping.  In addition to
Lender’s right of setoff and as further security for the Obligations, Borrower
hereby grants to Lender a security interest in all deposits (general or special,
time or demand, provisional or final) and other accounts of Borrower now or
hereafter on deposit with or held by Lender and all other sums at any time
credited by or owing from Lender to Borrower.  The rights and remedies of Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Lender may have.

 

12

--------------------------------------------------------------------------------


 

6.                                      REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement, Borrower and Guarantor represent
and warrant to Lender that:

 

6.1                                Existence and Authority.  Borrower is a
Delaware limited liability company duly organized and validly existing under the
laws of the State of Delaware.  Guarantor is a Maryland corporation duly
organized and validly existing under the laws of the State of Maryland. 
Borrower and Guarantor (a) have all requisite power to own assets and carry on
their business as now being or as proposed to be conducted; and (b) are
qualified to do business in all jurisdictions in which the nature of their
business makes such qualification necessary and where failure to so qualify
would have a material adverse effect on its business, financial condition, or
operations.  Borrower and Guarantor have the power and authority to execute,
deliver, and perform their obligations under this Agreement and the other Loan
Documents to which they are or may become parties.

 

6.2                                Financial Statements.  Borrower and Guarantor
have delivered to Lender certain financial statements of Borrower and
Guarantor.  The financial statements, are true and correct in all material
respects, have been prepared on a consistent basis, and fairly and accurately
present the financial condition of Borrower and Guarantor as of the date
indicated therein and the results of operations for the period indicated
therein.  Neither Borrower nor Guarantor have any material contingent
liabilities, liabilities for taxes (other than taxes not yet due and payable),
material forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments not reflected in such financial statements.  No
material adverse change in the condition, financial or otherwise, or operations
of Borrower or Guarantor has occurred since the effective date of the most
recent financial statement referred to in this Section.

 

6.3                                No Default.  Neither Borrower nor Guarantor
is in default in any material respect under any loan agreement, indenture,
mortgage, security agreement, or other agreement or obligation to which it is a
party or by which its properties may be bound, other than has been disclosed in
writing to Lender.

 

6.4                                Authorization and Compliance with Laws and
Material Agreements.  The execution, delivery, and performance by Borrower and
Guarantor of this Agreement and the other Loan Documents to which Borrower and
Guarantor are or may become parties have been duly authorized by all requisite
action on the part of Borrower and Guarantor and do not and will not violate the
organizational documents of Borrower or Guarantor or any law or any order of any
court, governmental authority, or arbitrator, and do not and will not conflict
with, result in a breach of, or constitute a default under, or result in the
imposition of any Lien except those benefiting Lender upon any assets of
Borrower or Guarantor pursuant to the provisions of any indenture, mortgage,
deed of trust, security agreement, franchise, permit, license, or other
instrument or agreement by which Borrower or Guarantor is bound.

 

6.5                                Litigation and Judgments.  There is no
action, suit, or proceeding before any court, governmental authority, or
arbitrator pending, or to the knowledge of Borrower or Guarantor, threatened
against or affecting Borrower, Guarantor, Borrower’s Affiliates, or Guarantor’s
Affiliates that would, if adversely determined, have a material adverse effect
on the financial condition or operations of Borrower or Guarantor or the ability
of Borrower or Guarantor to pay and perform the Obligations.  There are no
outstanding judgments against Borrower or Guarantor.

 

13

--------------------------------------------------------------------------------


 

6.6                                Rights in Properties; Liens.  Borrower and
Guarantor have good and indefeasible title to or valid license or leasehold
interests in their properties and assets, real and personal reflected in the
financial statements described in Section 6.2, and none of the properties,
assets, or leasehold interests of Borrower or Guarantor is subject to any Lien,
except as shown thereon.

 

6.7                                Enforceability.  This Agreement constitutes,
and the other Loan Documents to which Borrower and Guarantor are parties, when
delivered, shall constitute the legal, valid, and binding obligations of
Borrower and Guarantor, enforceable against Borrower and Guarantor in accordance
with their respective terms, except as limited by bankruptcy, insolvency, or
other laws of general application relating to the enforcement of creditor’s
rights.

 

6.8                                Approvals.  No authorization, approval, or
consent of, and no filing or registration with, any court, governmental
authority, or third party is or will be necessary for the execution, delivery,
or performance by Borrower or Guarantor of this Agreement and the other Loan
Documents to which Borrower and Guarantor are or may become parties or the
validity or enforceability thereof.

 

6.9                                Taxes.  Each of Borrower and Guarantor has
filed all tax returns (federal, state, and local) required to be filed,
including all income, franchise, employment, property, and sales taxes, and has
paid all of its material tax liabilities, and neither Borrower nor Guarantor has
knowledge of any pending investigation of Borrower or Guarantor by any taxing
authority or of any pending but unassessed tax liability of Borrower or
Guarantor.

 

6.10                          Disclosure.  No representation or warranty made by
Borrower or Guarantor in this Agreement or in any other Loan Document contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.  There is no
fact known to Borrower or Guarantor which has a material adverse effect, or
which might in the future have a material adverse effect, on the business,
assets, financial condition, or operations of Borrower or Guarantor that has not
been disclosed in writing to Lender.

 

6.11                          Principal Place of Business.  The principal place
of business and chief executive office of Borrower and the place where Borrower
keeps its books and records is located at c/o Ares Management, 2 North LaSalle
Street, Suite 925, Chicago, IL 60602.

 

6.12                          Contracts.  Neither Borrower nor Guarantor is a
party to, or bound by any agreement, condition, contract, or arrangement, except
for certain guarantees issued by Guarantor that are not now in default, that
could foreseeably have a material adverse effect on the business, operations, or
financial condition of Borrower or Guarantor.

 

6.13                          Compliance with Law.  Borrower and Guarantor are
in compliance with all laws, rules, regulations, orders, and decrees which are
applicable to Borrower, Guarantor or any of their properties, in respect of
which the failure to so comply could foreseeably have a material adverse effect
on the business, operations, or financial condition of Borrower or Guarantor.

 

14

--------------------------------------------------------------------------------


 

7.                                      POSITIVE COVENANTS AND AGREEMENTS

 

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or Lender has any commitment hereunder, Borrower will
perform and observe the following positive covenants and agreements, unless
Lender shall otherwise consent in writing:

 

7.1                                Financial Statements.

 

7.1.1                        Borrower will furnish to Lender within one hundred
twenty (120) days after the end of each fiscal year of Borrower and Guarantor
respectively, beginning with the year ending December 31, 2012, copies of the
annual audited financial statements of Borrower and Guarantor for such year
containing balance sheets (reflecting, without limitation, all contingent
liabilities), income statements and statements of changes in financial position
(reflecting) without limitation, cash flow changes) as at the end of such year
in each case setting forth in comparative form the figures for the preceding
year, all in reasonable detail, and all of the above prepared in accordance with
GAAP and containing only qualifications acceptable to Lender, in Lender’s sole
discretion.  Such financial statements shall be audited by a firm of accountants
that is then approved by the Public Company Accounting Oversight Board.

 

7.1.2                        Concurrently with the delivery of the financial
statements referred to in Section 7.1.1, Borrower shall deliver a certificate of
an authorized officer of Borrower and Guarantor stating that to the best of such
officer’s knowledge, no Event of Default and no event which with notice or lapse
of time or both would be an Event of Default has occurred and is continuing,
except as specified in such statement;

 

7.1.3                        Borrower will furnish to Lender, within sixty (60)
days from the end of each fiscal quarter, (i) unaudited interim financial
statements containing balance sheets and income statements of Borrower and
Guarantor, which shall be certified by an authorized officer of Borrower and
Guarantor as to their material accuracy, completeness and truthfulness, and
(ii) compliance certifications in form satisfactory to Lender from Borrower and
Guarantor describing Borrower’s and Guarantor’s compliance or noncompliance with
the financial covenants contained herein;

 

7.1.4                        Promptly upon request by Lender, Borrower shall
deliver to Lender any additional information concerning Borrower, Guarantor, the
Borrower’s Loans, or the Underlying Collateral which Lender may reasonably
request.

 

7.2                                Preservation of Existence and Conduct of
Business.  Borrower will preserve and maintain its limited liability company
status and all of its leases, privileges, franchises, qualifications, and rights
that are necessary or desirable, in the ordinary conduct of its business, and
conduct its business as presently conducted in an orderly and efficient manner
in accordance with good business practices.  Guarantor shall maintain its
corporate status and, during the term of the Revolving Line of Credit, shall
continuously elect to be taxed as a real estate investment trust.  In connection
with such election, Guarantor shall be permitted to make necessary distributions
to maintain its status as a real estate investment trust; provided, however, if
such distributions cause a breach of any other covenant contained herein
(specifically including, without limitation, any financial covenant), Lender
shall have the right to exercise any available remedies following the expiration
of any notice and cure period applicable to such breach.

 

15

--------------------------------------------------------------------------------


 

7.3                                Payment of Taxes and Claims.  Borrower will
pay or discharge at or before maturity or before becoming delinquent (i) all
taxes, levies, assessments, and governmental charges imposed on it or any of its
property, and (ii) all lawful claims for labor, material, and supplies, which,
if unpaid, might become a Lien upon any of its property; provided, however, that
Borrower shall not be required to pay or discharge any, tax, levy, assessment,
or governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves have been
established.

 

7.4                                Inspection Rights.  At any reasonable time
and from time to time, upon at least one (1) Business Day prior notice, Borrower
will permit representatives of Lender during normal business hours to examine
and, subject to Lender’s confidentiality requirements, make copies of the books
and records of Borrower and to discuss the business, operations, and financial
condition of Borrower with Borrower’s officers.  Borrower shall make available
to Lender one or more knowledgeable financial or accounting officers for the
purpose of answering questions of Lender concerning any of the foregoing.

 

7.5                                Keeping Books and Records.  Borrower will
maintain proper books of record and account in which full, true, and correct
entries in conformity with GAAP consistently followed and applied shall be made
of all dealings and transactions in relation to its business and activities.

 

7.6                                Compliance with Laws.  Borrower will comply
with all material applicable laws, rules, regulations, and orders of any court,
governmental authority or arbitrator.

 

7.7                                Compliance with Agreements.  Borrower will
comply in all material respects with all material agreements, indentures,
mortgages, deeds of trust, and other documents binding on it or affecting its
properties or business, including, but not limited to, the agreements evidencing
and securing the Borrower’s Loans, except in instances where the counterparty to
such agreement is in default or such noncompliance is threatened or made in the
interest of obtaining bargaining leverage and could not foreseeably have a
material adverse effect on the business, operations or financial condition of
Borrower.

 

7.8                                Notices.  Borrower will promptly notify
Lender of (i) the occurrence of an Event of Default, or of any event which with
notice or lapse of time or both would be an Event of Default, (ii) the
commencement of any action, suit, or proceeding against Borrower that could
foreseeably have a material adverse effect on the business, financial condition,
or operations of Borrower, and (iii) any other matter that could foreseeably
have a material adverse effect on the business, financial condition, or
operations of Borrower.

 

7.9                                Further Assurances.  Borrower will execute
and deliver such further instruments as may be deemed reasonably necessary or
desirable by Lender to carry out the provisions and purposes of this Agreement
and the other Loan Documents and to preserve and perfect the Liens of Lender in
the collateral, provided such instruments are consistent with the terms and
provisions contained herein and do not limit Borrower’s rights hereunder or
impose a material expense or burden on Borrower.

 

16

--------------------------------------------------------------------------------


 

7.10                          Maximum Debt to Equity Ratio.  At the end of each
Test Period while any Advances remain outstanding hereunder or Lender has any
commitment hereunder, Guarantor (on a consolidated basis) shall maintain its
ratio of Debt to Tangible Net Worth to not more than 3.00 to 1.00.

 

7.11                          Minimum Tangible Net Worth.  At the end of each
Test Period while any Advances remain outstanding hereunder or Lender has any
commitment hereunder, Guarantor shall maintain a minimum Tangible Net Worth of
at least the sum of (i) eighty percent (80%) of Guarantor’s Tangible Net Worth
at the time the IPO is completed, plus (ii) eighty percent (80%) of the net
proceeds (after deducting transaction costs) Guarantor receives from subsequent
equity issuances.

 

7.12                          Minimum Liquidity.  At the end of each Test Period
while any Advances remain outstanding hereunder or Lender has any commitment
hereunder, Guarantor shall maintain Total Liquidity in excess of the greater of
(i) $20,000,000.00, or (ii) five percent (5%) of Guarantor’s Tangible Net Worth.

 

7.13                          Minimum Fixed Charge Coverage Ratio.  At the end
of each Test Period while any Advances remain outstanding hereunder or Lender
has any commitment hereunder, Borrower and Guarantor collectively shall maintain
a Fixed Charge Coverage Ratio of at least 1.50 to 1.00.

 

7.14                          Borrower’s Loans Servicing Requirements.  Borrower
shall comply with all obligations required of it under the Borrower’s Loans, and
shall service such Borrower’s Loans in accordance with prudent servicing
practices.  Without limiting the foregoing, Borrower shall not commit any act
that may give rise to a claim based on usury, bad faith, or breach of a duty of
fair dealing.

 

7.15                          Notice of Defaults under Borrower’s Loans. 
Borrower shall notify Lender within five (5) Business Days after Borrower learns
of any material default under any Borrower’s Loan, or any claim by any
Underlying Borrower that Borrower (in its capacity as lender) is in default
thereunder.  In the event of a continuing payment default (including loan
maturity) under a Borrower’s Loan, Borrower shall (i) continue to make timely
payments of interest under the Individual Note secured by such Borrower’s Loan,
and (ii) within four (4) months after the occurrence of such payment default
fully repay the Individual Note secured by said Borrower’s Loan, unless the
default under such Borrower’s Loan has then been substantially cured.  If the
payment default under a Borrower’s Loan described in the preceding sentence is
the result of a loan maturity, and the Individual Loan secured by such
Borrower’s Loan has also matured, the timely payments required under the
Individual Note during the four (4) months after maturity shall be monthly
payments of accrued interest at the Libor Rate (as defined in that particular
Individual Note).

 

7.16                          Line Fee.  On May 15 of each calendar year
throughout the term of the Loan, Borrower will pay the Line Fee with respect to
the upcoming one-year period.  The foregoing fee shall be appropriately
pro-rated to reflect the partial year containing the effective final maturity
date of the last outstanding Individual Loans.

 

17

--------------------------------------------------------------------------------


 

8.                                      NEGATIVE COVENANTS

 

Borrower covenants and agrees that, as long as any Advances remain outstanding
hereunder, or Lender has any commitment hereunder, Borrower will perform and
observe the following negative covenants, unless Lender shall otherwise consent
in writing.

 

8.1.1                        Amendment to Organizational Documents.  Borrower’s
organizational documents may not be amended without the prior written consent of
Lender, which consent shall not be unreasonably withheld as long as the
amendment has no material adverse effect on Borrower’s ability to perform its
obligations under this Agreement or the other Loan Documents.

 

8.1.2                        No Amendment to Borrower’s Loans.  Without Lender’s
prior written consent, which shall not be unreasonably withheld or delayed, the
documents evidencing and securing the Borrower’s Loans shall not be amended or
modified, except for a modification that is not a Significant Borrower’s Loan
Modification.

 

9.                                      DEFAULT

 

9.1                                Events of Default.  Each of the following
shall be deemed an “Event of Default”:

 

9.1.1                        Subject to Borrower’s rights in the event of a
continuing payment default under a Borrower’s Loan described in Section 7.15
hereof, Borrower shall fail to pay when due the Obligations or any part thereof,
and such failure shall continue unremedied for two (2) Business Days following
notice thereof from Lender.

 

9.1.2                        Any representation or warranty made or deemed made
by Borrower or Guarantor in any Loan Document or in any certificate, report,
notice, or financial statement furnished at any time in connection with this
Agreement shall be false or misleading in any material respect when made or
deemed to have been made and such false or misleading statement continues
unremedied for ten (10) Business Days after the earlier of receipt of notice
thereof from Lender or the discovery of such false or misleading statement by
Borrower (provided that such ten (10) Business Day cure period will apply only
if there is no attendant detrimental impact on the value, utility, or security
of the collateral or Borrower’s obligations hereunder or under any other Loan
Document as a result of such false or misleading statement).  Notwithstanding
the foregoing, however, if Borrower or Guarantor shall have made an incorrect
statement or representation with respect to any Borrower’s Loan without actual
knowledge that it was materially false or misleading at the time made, then
Lender may notify Borrower of such breach, and Borrower shall within ten
(10) Business Days after such notice prepay the amount of the relevant
Individual Loan then outstanding and the Event of Default will be deemed to be
timely cured.

 

9.1.3                        Unless otherwise specified herein, Borrower or
Guarantor shall fail to perform, observe, or comply in any material respect with
any covenant, agreement, or term contained in this Agreement or any other Loan
Document, and such failure shall continue unremedied for thirty (30) days
following notice thereof from Lender.

 

18

--------------------------------------------------------------------------------


 

9.1.4                        Borrower or Guarantor shall commence a voluntary
proceeding seeking liquidation, reorganization, or other relief with respect to
itself or its debts under any bankruptcy, insolvency, or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing.

 

9.1.5                        Borrower or Guarantor shall fail to contest and
dismiss within a period of thirty (30) days after the commencement thereof any
involuntary proceeding commended against Borrower or Guarantor seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official for it or a substantial part of its property.

 

9.1.6                        Borrower or Guarantor shall fail to discharge
within a period of thirty (30) days after the commencement thereof any
attachment, sequestration, or similar proceeding against assets of Borrower or
Guarantor that will in Lender’s sole discretion have a materially adverse impact
on the financial and business affairs of Borrower or Guarantor.

 

9.1.7                        Borrower or Guarantor shall fail to satisfy,
discharge, bond or obtain a stay of execution in respect of any final judgment
or judgments against it for the payment of money in an amount in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), with respect to
Borrower, or Five Million and No/100 Dollars ($5,000,000.00), with respect to
Guarantor within thirty (30) days after entry of such judgment.

 

9.1.8                        This Agreement or any other Loan Document shall
cease to be in full force and effect or shall be declared null and void, or the
validity or enforceability thereof shall be contested or challenged by Borrower
or Guarantor, or Borrower or Guarantor shall deny that it has any further
liability or obligation under any of the Loan Documents.

 

9.1.9                        Borrower or Guarantor shall be in default in any
payment of principal of or interest on any other Debt in excess of Five Hundred
Thousand and No/100 Dollars ($500,000.00), with respect to Borrower, or Fifteen
Million and No/100 Dollars ($15,000,000.00), with respect to Guarantor, beyond
any period of grace provided with respect thereto, or in the performance of any
other agreement, term or condition contained in any agreement or instrument
under or by which any such Debt is created, evidenced or secured, if the event
of such default is to cause such obligation to become due before its stated
maturity or to permit the holder(s) of such obligation to cause such obligation
to become due prior to its stated maturity, whether or not such default or
failure to perform should be waived by the holder(s) of such obligation.

 

9.1.10                  The commencement of any enforcement action (including,
but not limited to, the giving of a notice of acceleration) by an obligee
against Borrower or Guarantor with respect to any indebtedness, guarantee
obligation and/or contractual obligation, provided that the aggregate amount of
the indebtedness, guarantee obligations and/or contractual obligations in
respect of which such enforcement action is commenced (either individually or in
the aggregate) is in excess of $500,000 with respect to Borrower, or $5,000,000
with respect to Guarantor.

 

19

--------------------------------------------------------------------------------


 

9.1.11                  Remedies Upon Default.  Upon the occurrence of an Event
of Default and for so long as such Event of Default remains uncured, Lender may
without notice terminate its commitment to lend hereunder and declare the
Obligations (including, without limitation, each of the Individual Notes) or any
part thereof to be immediately due and payable, and the same shall thereupon
become immediately due and payable, without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower; provided, however, that upon the occurrence
of an Event of Default under Section 9.1.4 or Section 9.1.5, the commitment of
Lender to lend hereunder shall automatically terminate, and the Obligations
shall become immediately due and payable without notice, demand, presentment,
notice of dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, protest, or other formalities of any kind, all of
which are hereby expressly waived, except to the extent required by law.  Upon
the occurrence of any Event of Default, Lender may exercise all rights and
remedies available to it in law or in equity, under the Loan Documents, or
otherwise.  Without limiting the generality of the foregoing, Lender without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon Borrower or any other Person (each and all of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Borrower’s Loans and any other rights assigned pursuant to the Collateral
Assignments (collectively, the “Collateral”), or any part thereof, and/or may
forthwith sell (on a servicing released basis, at Lender’s option), lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in Borrower, which right or equity is hereby waived or released. 
Lender shall give Borrower ten (10) Business Days advance notice of any such
sale, whether public or private.  Borrower further agrees, at Lender’s request,
to assemble the Collateral and make it available to Lender at places which
Lender shall reasonably select, whether at Borrower’s premises or elsewhere. 
Lender shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Lender hereunder, including without limitation reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as Lender may elect, and only after such application and after the payment
by Lender of any other amount required or permitted by any provision of law,
including without limitation Section 9-615 of the Uniform Commercial Code, need
Lender account for the surplus, if any, to Borrower.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) Business
Days before such sale or other disposition.  Borrower shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations.

 

20

--------------------------------------------------------------------------------


 

10.                                MISCELLANEOUS

 

10.1                          Reimbursement of Expenses of Lender.  Borrower
hereby agrees to pay Lender on demand:  (i) all reasonable costs and expenses
incurred by Lender in connection with the preparation, negotiation, and
execution of this Agreement and the other Loan Documents and any and all
amendments, modifications, renewals, extensions, and supplements thereof and
thereto, including, without limitation, the reasonable fees and expenses of
Lender’s legal counsel, (ii) all reasonable costs and expenses incurred by
Lender in connection with the enforcement of this Agreement or any other Loan
Document, including, without limitation, the reasonable fees and expenses of
Lender’s legal counsel, (iii) all other reasonable costs and expenses incurred
by Lender in connection with the preparation, delivery, perfection and
enforcement of this Agreement or any other Loan Document, including, without
limitation, all costs, expenses, stamp, court, documentary, recording, filing or
similar taxes (excluding income and franchise taxes), assessments, filing fees,
credit investigations, and other charges levied by an governmental authority or
otherwise payable in respect of this Agreement or any other Loan Document, and
(iv) from and after an Event of Default, all reasonable costs and expenses
incurred by Lender or Lender’s agents relating to any audit of the books,
records, and operations of Borrower, including independent analysts,
consultants, inspectors, auditors and appraisers.  The amounts described herein
shall be paid even if Borrower fails to satisfy the conditions of Article 5
hereof and this Loan fails to fund as a result thereof.

 

10.2                          Indemnification.  Borrower and Guarantor agree to
indemnify and hold harmless Lender and its affiliates, and their respective
officers, directors, employees and agents (each, an “Indemnified Person”) from
and against any and all losses, claims, damages and liabilities to which any
such Indemnified Person may become subject arising out of or in connection with
this Agreement, the Revolving Line of Credit, the Individual Loans, the
Individual Notes, the Loan Documents, the use of the proceeds hereafter
advanced, or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether asserted by Borrower,
Guarantor or any other person or entity and regardless of whether any
Indemnified Person is a party thereto (collectively “Losses”), and to reimburse
each Indemnified Person upon demand for any reasonable, out-of-pocket legal or
other expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses or related expenses to the extent they are found by a
final, non-appealable judgment of a court to arise from the willful misconduct
or gross negligence of such Indemnified Person.  BORROWER AND GUARANTOR AGREE
THAT THE INDEMNITY CONTAINED IN THE PRECEDING SENTENCE EXTENDS TO AND IS
INTENDED TO COVER LOSSES AND RELATED EXPENSES ARISING OUT OF THE ORDINARY, SOLE
OR CONTRIBUTORY NEGLIGENCE OF AN INDEMNIFIED PERSON.  No Indemnified Person
shall be liable for any special, punitive, indirect or consequential damages in
connection with its activities related to the Revolving Line of Credit.

 

10.3                          Restatement.  The delivery of each statement,
report, and certificate to Lender pursuant to this Agreement shall by virtue of
such delivery alone constitute a representation and warranty at the time of said
delivery that no Event of Default has occurred and is continuing and that no
event or condition has occurred and is continuing.

 

21

--------------------------------------------------------------------------------


 

10.4                          No Waiver; Cumulative Remedies.  No failure on the
part of Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power, or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.  The
rights and remedies provided for in this Agreement and the other Loan Documents
are cumulative and not exclusive of any rights and remedies provided by law.

 

10.5                          Successors and Assigns.  This Agreement is binding
upon and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except that Borrower and Guarantor may not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of Lender.

 

10.6                          Survival of Representation and Warranties.  All
representations and warranties made in this Agreement or any other Loan Document
or in any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and no investigation by Lender or any closing shall affect
the representations and warranties or the right of Lender to rely upon them.

 

10.7                          Release of Security Interest.  Upon termination of
this Agreement and repayment to Lender of all Obligations and the performance of
all obligations under the Loan Documents, Lender shall promptly release its
security interest in any remaining Collateral; provided that if any payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or a trustee or similar
officer for, Borrower or any substantial part of its property, or otherwise,
this Agreement, all rights hereunder and the Liens created hereby shall continue
to be effective, or be reinstated, as though such payments had not been made
until such time as such payments have been indefeasibly made.

 

10.8                          Entire Agreement; Amendment.  THE PARTIES HERETO
EXPRESSLY ACKNOWLEDGE AND AGREE THAT, WITH REGARD TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN (1) THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES HERETO AND (2) THIS AGREEMENT, INCLUDING THE
DEFINED TERMS AND ALL EXHIBITS AND ADDENDA, IF ANY, ATTACHED HERETO, AND THE
LOAN DOCUMENTS (a) EMBODY THE FINAL AND COMPLETE AGREEMENT BETWEEN THE PARTIES;
(b) SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS NEGOTIATIONS, OFFERS, PROPOSALS,
AGREEMENTS, COMMITMENTS, PROMISES, ACTS, CONDUCT, COURSE OF DEALING
REPRESENTATIONS, STATEMENTS, ASSURANCES, AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN; AND (c) MAY NOT BE VARIED OR CONTRADICTED BY EVIDENCE OF ANY SUCH PRIOR
OR CONTEMPORANEOUS MATTER OR BY EVIDENCE OF ANY SUBSEQUENT ORAL AGREEMENT OF THE
PARTIES HERETO.

 

10.9                          Maximum Interest Rate.  It is the intention of
Lender and Borrower to conform to and contract in strict compliance with
applicable usury laws from time-to-time in effect. 

 

22

--------------------------------------------------------------------------------


 

No provision of this Agreement or any other Loan Document shall require the
payment or the collection of interest in excess of the maximum permitted by
applicable law.  If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail, and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto.  In the event Lender
ever receives, collects, or applies as interest any such sum, such amount which
would be in excess of the maximum amount permitted by applicable law shall be
applied as a payment and reduction of the principal of the indebtedness
evidenced by the Individual Note; and, if the principal of the Individual Note
has been paid in full, any remaining excess shall forthwith be paid to
Borrower.  In determining whether or not the interest paid or payable exceeds
the Maximum Rate, Borrower and Lender shall, to the extent permitted by
applicable law, (i) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by the Individual Note so that interest for
the entire term does not exceed the Maximum Rate.

 

10.10                    Notices.  Any notice, consent, request, demand or other
communication required or permitted to be given under any of the Loan Documents
to Lender or Borrower must be in writing and shall be deemed sufficiently given
or made when (i) delivered in person, (ii) delivered, if sent by private courier
or national overnight delivery service with proof of delivery and courier fees
paid by sender, (iii) delivered, if sent by telecopy with telephonic
confirmation of receipt on a Business Day before 5:30 p.m. recipient local time,
and otherwise on the next succeeding Business Day, or (iv) three (3) days after
depositing in the United States mail by first class mail, registered or
certified, return receipt requested, postage prepaid as follows:

 

To Lender:                                                              Capital
One National Association
5718 Westheimer, Suite 600
Houston, Texas  77057
Attention:  Greg Orgeron
Telephone:  (713) 435-5088
Telecopy:  (713) 435-5113

 

With copy to:                                              Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention:  David W. Jones
Telephone:  (713) 951-5829
Telecopy:  (713) 654-1871

 

To Borrower:                                                  ACRC Lender One
LLC
c/o Ares Management
2 North LaSalle Street, Suite 925
Chicago, Illinois  60602
Attn:  Sharon Ephraim

 

23

--------------------------------------------------------------------------------


 

Telephone: (312) 324-5915

Telecopy: (312) 324-5901

 

With a copy to:                                    Legal Department at the same
address

 

And
to:                                                                              
Latham & Watkins LLP

233 S. Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attention: David Shapiro (030205-0143)

Telephone: (312) 876-7700

Telecopy: (312) 993-9767

 

To Guarantor:                                          Ares Commercial Real
Estate Corporation

c/o Ares Management

2 North LaSalle Street, Suite 925

Chicago, IL 60602

Attn: Sharon Ephraim

Telephone: (312) 324-5915

Telecopy: (312) 324-5901

 

With a copy to:                                    Legal Department at the same
address

 

And
to:                                                                              
Latham & Watkins LLP

233 Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attention: David Shapiro (030205-0143)

Telephone: (312) 876-7700

Telecopy: (312) 993-9767

 

or such other address as shall be set forth in a notice from the appropriate
party given in compliance with this Section.

 

10.11                Applicable Law and Venue.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA WITHOUT REGARD TO ANY
CONFLICT OF LAW PRINCIPLES. THIS AGREEMENT IS PERFORMABLE IN HARRIS COUNTY,
TEXAS.  Any action or proceeding under or in connection with this Agreement
against Lender or any other party ever liable for payment of any sums of money
payable on this Agreement may be brought in any state or federal court, in
Harris County, Texas.  Borrower and each such other party hereby irrevocably: 
(a) submits to the nonexclusive jurisdiction of such courts; and (b) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in such court or that such court is an inconvenient forum.

 

10.12                Counterparts.  This Agreement may be executed, in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

24

--------------------------------------------------------------------------------


 

10.13                Severability.  Any provision of this Agreement held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

10.14                Headings.  The headings, captions, and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

 

10.15                Participation.  Lender shall have the right at any time and
from time to time to grant participations in the Individual Notes and any other
Loan Documents to participants that are not on the “prohibited investors” list
dated of even date herewith and agreed to by both Borrower and Lender, as
updated by Borrower and Lender from time to time.  Each actual or proposed
participant shall be entitled to receive all information received by Lender
regarding the credit worthiness of Borrower.  Lender, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each such participant and the principal amounts (and stated
interest) of each participant’s interest in the Individual Notes and other Loan
Documents (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and Borrower and Lender shall treat each Person whose
name is recorded in the Register as the owner of such participation for all
purposes of this Agreement.  The Register shall be available for inspection by
Borrower at any reasonable time and from time to time upon reasonable prior
notice.  Notwithstanding the foregoing, so long as no Event of Default exists,
Lender agrees it will (i) maintain at least fifty and 10/100 percent (50.10%)
ownership in the Individual Loans and (ii) remain the administrative agent for
the Revolving Line of Credit.  Except as permitted by this Section, and
notwithstanding the provisions of Section 10.5, Lender will not assign this
Agreement or its obligations and rights in respect of the Revolving Line of
Credit, and will not enter into co-lender arrangements in respect thereof.

 

10.16                Tax Forms.  Lender shall provide to Borrower a properly
completed Internal Revenue Service Form W-8BEN, W-8IMY (with any required
attachments), W-8ECI, W-8EXP or W-9, as applicable, on or before the date Lender
becomes a party hereto (and on or before the date of any participation pursuant
to Section 10.14), and promptly thereafter upon the expiration, obsolescence or
invalidity of any previously delivered form or upon Borrower’s reasonable
written request.

 

10.17                Construction.  Borrower and Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel.

 

10.18                Patriot Act.  All capitalized words and phrases and all
defined terms used in the USA Patriot Act of 2001, 107 Public Law 56
(October 26, 2001) (the “Patriot Act”) and in other statutes and all orders,
rules and regulations of the United States government and its various executive
department, agencies and offices related to the subject matter of the Patriot
Act, including, but not limited to, Executive Order 13224 effective
September 24, 2001, are hereinafter collectively referred to as the “Patriot
Rules” and are incorporated into this section of this Agreement.  Borrower and
Guarantor represent and warrant to Lender that neither of them nor any of their
principals, shareholders, members, partners, or Affiliates, as applicable, is a
Person named as a Specially Designated National and Blocked Person (as defined
in Presidential Executive Order 13224) and that they are not acting, directly or
indirectly, for or on behalf of any such Person.

 

25

--------------------------------------------------------------------------------


 

Borrower and Guarantor further represent and warrant to Lender that Borrower,
Guarantor and their principals, shareholders, members, partners, or Affiliates,
as applicable, are not, directly or indirectly, engaged in, nor facilitating,
the transactions contemplated by this Agreement on behalf of any Person named as
a Specially Designated National and Blocked Person.  Borrower and Guarantor
herby agree to defend, indemnify and hold harmless Lender from and against any
and all claims, damages, losses, risks, liabilities, and expense (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representations and warranties.

 

10.19                Waiver of Jury Trial.  BORROWER AND LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY — WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY TORT OR CONTRACT LITIGATION BASED HEREON OR ON
ANY OF THE OTHER LOAN DOCUMENTS, OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH
THE NOTE, ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY IN CONNECTION
THEREWITH.

 

(Remainder of Page Intentionally Left Blank)

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

BORROWER:

 

 

 

ACRC LENDER ONE LLC, a Delaware

 

limited liability company

 

 

 

By:

/s/ TIMOTHY B. SMITH

 

 

Name:

Timothy B. Smith

 

 

Title:

Vice President

 

 

 

 

 

GUARANTOR:

 

 

 

ARES COMMERCIAL REAL ESTATE

 

CORPORATION, a Maryland corporation

 

 

 

By:

/s/ TIMOTHY B. SMITH

 

 

Name:

Timothy B. Smith

 

 

Title:

Vice President

 

 

 

 

 

LENDER:

 

 

 

CAPITAL ONE, NATIONAL

 

ASSOCIATION, a national banking

 

association

 

 

 

By:

/s/ GREGORY V. ORGERON

 

 

Name:

Gregory V. Orgeron

 

 

Title:

Vice President

 

27

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Form of Promissory Note

 

PROMISSORY NOTE

 

$**[LOAN AMOUNT]

Houston, Texas

**[DATE]

 

1.             For value received, and as hereinafter provided ACRC LENDER ONE
LLC, a Delaware limited liability company (“Borrower”), promises and agrees to
pay unto the order of CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association (“Lender”), at its office located at 5718 Westheimer, Suite 600,
Houston, Harris County, Texas 77057, or at such other address or addresses as
Lender may from time to time designate in writing to Borrower, in immediately
available funds in lawful currency of the United States of America which at the
time of payment is legal tender for the payment of public and private debts, the
sum of up to **[LOAN AMOUNT] AND     /100 DOLLARS ($**[LOAN AMOUNT]), or so much
thereof as may be advanced pursuant to the hereinafter described Loan Agreement,
together with interest on the unpaid principal balance from time to time owing
hereunder from the date of advance hereunder until maturity, and otherwise in
strict accordance with the terms and provisions hereof.

 

2.             As used herein, the following terms shall have the meanings
assigned:

 

“Borrowing Date” means any Business Day on which Lender advances to Borrower a
portion of the Loan hereunder.

 

“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York or Texas are authorized or obligated by
law or executive order to be closed, or (c) if the term “Business Day” is used
in connection with the determination of the LIBOR Rate, a day dealings in dollar
deposits are not carried on in the London interbank market.

 

“Consequential Loss” means, with respect to Borrower’s payment of all or any
portion of a LIBOR Tranche on a day other than the last day of the Interest
Period related thereto, any actual loss, cost or expense incurred by Lender as a
result of the timing of such payment or in redepositing such principal amount
(in the event that Lender funded its commitment with respect to the repaid
principal in the London interbank market and using reasonable attribution and
averaging methods as are appropriate and practical under the circumstances),
including the sum of (a) the interest which, but for such payment, Lender would
have earned in respect of such principal amount so paid, for the remainder of
the Interest Period applicable to such sum, reduced by the amount indicated in
clause (a) of the definition of LIBOR Rate contained in this Note, and further
reduced, if Lender is able to redeposit such principal amount so paid for the
balance of such Interest Period, by the interest earned by Lender as a result of
so redepositing such principal amount, plus (b) any expense or penalty incurred
by Lender on redepositing such principal amount.

 

28

--------------------------------------------------------------------------------


 

“Default Rate” means a per annum rate equal to the lesser of (a) the Prime Rate
plus four percent (4%), and (b) the Maximum Rate.

 

“dollars” or “$” means lawful money of the United States of America.

 

“Event of Default” means the occurrence of a default or event of default under
any Loan Document after the expiration of any applicable grace, notice, or cure
period contained therein.

 

“Governmental Authority” means the United States, the states, counties and
cities where Borrower and Lender are located, and any political subdivision
thereof, and any agency, department, commission, board, bureau, or
instrumentality of any of them, to the extent and only to the extent any of same
have authority or jurisdiction over Borrower, Lender or the Loan.

 

“Guaranty” means the Guaranty Agreement dated May 18, 2012, executed by Ares
Commercial Real Estate Corporation in favor of Lender relating to the Loan.

 

“Interest Period” means, with respect to any LIBOR Tranche, each period
commencing on the Borrowing Date or prior Interest Period termination date, with
respect to such LIBOR Tranche, and in each case having a term of one month, two
months or three months, as elected by Borrower pursuant to a LIBOR Notice. 
Notwithstanding the foregoing (a) each Interest Period which would otherwise end
on a day which is not a LIBOR Business Day shall end on the next succeeding
LIBOR Business Day, (b) any Interest Period for any LIBOR Tranche which would
otherwise extend beyond the Maturity Date shall end on the Maturity Date, (c) no
Interest Period shall have a duration of less than 30 days, and, if the Interest
Period for any LIBOR Tranche would otherwise be a shorter period, such LIBOR
Tranche shall be a Prime Tranche, (d) no more than one (1) Interest Period may
be in effect for any LIBOR Tranche, and (e) if Borrower shall fail to timely and
properly give a LIBOR Notice, Borrower shall be deemed to have selected a one
month Interest Period.

 

“LIBOR Business Day” means a Business Day on which dealings in United States
dollars are conducted in the London interbank market.

 

“LIBOR Notice” means a written notice in the form of Exhibit A attached hereto
given by Borrower to Lender indicating that Borrower has exercised its right to
have the Loan be a LIBOR Tranche pursuant to Paragraph 4 below.

 

“LIBOR Rate” means for the Interest Period selected by Borrower for each LIBOR
Tranche, an interest rate per annum (rounded upward to the nearest multiple of
1/1000th of one percent per annum and determined on a daily basis for the actual
number of days elapsed based on a 360 day year) which is equal to the sum of
(a) **       (      %) plus (b) the rate of interest per annum offered for U.S.
dollar deposits in an amount comparable to the principal amount of the
applicable LIBOR Tranche for a period of time equal to the applicable Interest
Period as of 11:00 a.m., City of London, England time two (2) LIBOR Business
Days prior to the first date of such Interest Period as shown on the display
designated as “British Bankers Association London Interbank Offered Rate”

 

29

--------------------------------------------------------------------------------


 

on the Bloomberg System (“Bloomberg”); provided, however, that if such rate is
not available on Bloomberg, then such offered rate shall be otherwise
independently determined by Lender from an alternate, substantially similar
independent source available to Lender and recognized in the banking industry.

 

“LIBOR Tranche” means when the Loan is accruing interest at the LIBOR Rate in
accordance with the terms hereof.

 

“Loan” means the Loan evidenced by this Note, from the date hereof to the
Maturity Date, during which period advances may be allowed up to the principal
amount of this Note, bearing interest as herein set forth, and being payable in
installments as herein set forth.  Except as permitted in the Loan Agreement,
the Loan is not a revolving loan.  The conversion of any portion of the Loan to
a LIBOR Tranche from a Prime Tranche or vice versa, or the change of any portion
of the Loan from one LIBOR Rate Interest Period to another, shall not constitute
repayment and reborrowing of any portion of the Loan.  The references herein to
Prime Tranche(s) and LIBOR Tranche(s) are for convenience only in order to
describe different tranches of the Loan which may bear interest at different
rates as herein set forth and to refer to the different payment provisions
applicable at different times as provided herein.

 

“Loan Agreement” means that certain Master Revolving Line of Credit Loan
Agreement executed by Borrower, Ares Commercial Real Estate Corporation and
Lender dated May 18, 2012 relating to the Loan.

 

“Loan Documents” means this Note, the Loan Agreement, the Guaranty, the Security
Instrument, and other documents evidencing, securing or relating to the Loan.

 

“Maturity Date” means                                 , 201  .

 

“Maximum Rate” means, with respect to the holder hereof, the maximum nonusurious
interest rate, if any, that at any time, or from time to time, may be under
applicable law contracted for, taken, reserved, charged or received on the
indebtedness evidenced by this Note.

 

“Prime Rate” means an interest rate per annum which is equal to the prime rate
as announced from time to time by the Lender (determined on a daily basis for
the actual number of days elapsed based on a 360 day year).  Without notice to
the Borrower or any other person, the Prime Rate shall change automatically from
time to time, as and in the amount by which such rate shall fluctuate, with each
such change to be effective as of the date of each change in such rate.  The
base prime rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer of Lender.  The Lender may
make commercial loans or other loans at rates of interest at, above or below the
base prime rate.  If Lender ceases for any reason to announce or publish a prime
rate, the prime rate announced or published by The Wall Street Journal shall be
used to compute the “Prime Rate.”

 

“Prime Tranche” means when the Loan is accruing interest at the Prime Rate in
accordance with the terms hereof.

 

30

--------------------------------------------------------------------------------


 

“Principal Payment” means any repayment of the principal Loan balance evidenced
by this Note.

 

“Security Instrument” means collectively the Collateral Assignments (as defined
in the Loan Agreement).

 

“Usury Laws” means all applicable usury laws regarding the use, forbearance, or
detention of money.

 

3.             Interest shall accrue on the outstanding principal balance of
this Note as follows:

 

(a)           Commencing on the date hereof and continuing until and including
the Maturity Date at a rate equal to the lesser of the applicable LIBOR Rate or
the Maximum Rate when the Loan is a LIBOR Tranche.

 

(b)           In the event Lender cannot ascertain the LIBOR Rate, or it becomes
unlawful for Lender to make or maintain a LIBOR Tranche, at a rate equal to the
lesser of the Prime Rate or the Maximum Rate.

 

(c)           If at any time and from time to time the rates of interest
calculated pursuant to the Prime Rate or the LIBOR Rate would exceed the Maximum
Rate, thereby causing the interest payable hereon to be limited to the Maximum
Rate, then any subsequent reduction in the Prime Rate or the LIBOR Rate shall
not reduce the rate of interest hereon below the Maximum Rate until the total
amount of interest accrued hereon from and after the date of the first advance
hereunder equals the amount of interest which would have accrued hereon if the
rate specified in the applicable Prime Rate or LIBOR Rate above had at all times
been in effect.

 

4.             The following provisions apply with respect to the LIBOR aspect
of the Loan.

 

(a)           Borrower shall give Lender a LIBOR Notice which must be received
by Lender at least three (3) LIBOR Business Days prior to the applicable
Borrowing Date, or current Interest Period termination date.  If the required
LIBOR Notice shall not have been timely received by Lender, Borrower shall be
deemed to have selected a 30 day Interest Period to be applicable to the Loan
upon the applicable Borrowing Date or Interest Period termination date, as the
case may be.

 

(b)           Each LIBOR Notice shall be irrevocable and binding on Borrower and
effective only upon receipt by Lender.  Borrower shall indemnify Lender against
any cost, loss or expense incurred by Lender as a result of any failure by
Borrower to fulfill the conditions set forth herein on or before the applicable
Borrowing Date, Interest Period termination date or Maturity Date, as the case
may be, including, without limitation, any cost, loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
Lender to fund the portion of the Loan.

 

5.             The following provisions apply with respect to the LIBOR aspect
of the Loan.

 

31

--------------------------------------------------------------------------------


 

(a)           If at any time prior to 11:00 a.m. (Houston, Texas time) on the
applicable Borrowing Date or Interest Period termination date, (i) Lender
determines in its discretion that there is a reasonable probability with respect
to LIBOR Tranches on the applicable date that deposits in United States dollars
will not be offered in the London interbank market, or (ii) Lender determines in
its discretion with respect to LIBOR Tranches that adequate or reasonable means
do not exist for ascertaining the LIBOR Rate applicable to Borrower’s selected
Interest Period:

 

(i)            Lender shall give Borrower notice thereof,

 

(ii)           a Prime Tranche shall be made in lieu of the LIBOR Tranche that
was to have been made at such time, and

 

(iii)          until Lender notifies Borrower that the circumstances described
in this Subparagraph 5(a) no longer exist (which Lender herein agrees to do in
the event of such occurrence), Lender’s commitments hereunder to make or
maintain a LIBOR Tranche or to convert a Prime Tranche into a LIBOR Tranche
shall be suspended and any affected LIBOR Tranche shall be made or maintained as
a Prime Tranche.

 

(b)           Notwithstanding any other provision herein, if any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) after the date hereof:

 

(i)            shall change the basis of taxation of payments to Lender of the
principal of or interest on any LIBOR Tranche or any other fees or amounts
payable hereunder (other than [A] franchise taxes, branch profits taxes or any
taxes imposed on the overall net income of Lender by the jurisdiction in which
Lender is organized, has its principal office or is resident for tax purposes,
in each case including by any political subdivision or taxing authority therein
[or any tax which is enacted or adopted by such jurisdiction, political
subdivision or taxing authority as a direct substitute for any such taxes,
[B] any tax, assessment or other governmental charge that would not have been
imposed but for the failure of Lender to comply with any certification,
information, documentation or other reporting requirement, or [C] any U.S.
federal withholding tax imposed pursuant to Section 1471, Section 1472,
Section 1473, or Section 1474 of the Internal Revenue Code (or any amended or
successor version, or any Treasury regulations or administrative guidance
promulgated thereunder),

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, Lender (without duplication of any amounts
paid pursuant to the determination of the LIBOR Rate) or

 

32

--------------------------------------------------------------------------------


 

(iii)          shall impose on Lender or the London interbank market any other
condition affecting this Note or any LIBOR Tranche, and the result of any of the
foregoing shall be to increase the cost to Lender of making or maintaining any
LIBOR Tranche or to reduce the amount of any sum received or receivable by
Lender hereunder (whether of principal, interest or otherwise) in respect
thereof,

 

then (A) Lender shall notify Borrower thereof and Borrower shall pay to Lender
such additional amount or amounts as will compensate Lender for such increase or
reduction to Lender upon demand by Lender, and (B) Borrower shall have the right
to immediately convert a LIBOR Tranche to a Prime Tranche notwithstanding any
provision of this Note to the contrary.  Notwithstanding the foregoing, in no
event shall Lender be permitted to receive any compensation hereunder
constituting interest in excess of the Maximum Rate.  Promptly after Lender pays
any taxes or other amounts referred to in this Section, Lender will send
Borrower evidence of such payment reasonably satisfactory to Borrower.

 

(c)           If Lender shall have determined in good faith that the adoption of
any applicable law, rule, regulation or guideline regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by Lender (or
any lending office of Lender) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency (including the capital adequacy guidelines under
consideration as of the date of this Note  by the Board of Governors of the
Federal Reserve System or the Comptroller of the Currency of the United States),
has or would have the effect of reducing the rate of return on Lender’s capital
as a consequence of its obligations hereunder, to a level below that which
Lender could have achieved but for such adoption, change or compliance (taking
into consideration Lender’s policies with respect to capital adequacy), then
(i) Lender shall notify Borrower thereof and Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender for such reduction upon
demand by Lender provided, however, that Lender shall not treat Borrower
differently from other similarly situated customers in requiring the payment of
such amount or amounts, and (ii) Borrower shall have the right to immediately
convert a LIBOR Tranche to a Prime Tranche notwithstanding any provision of this
Note to the contrary.  Notwithstanding the foregoing, in no event shall Lender
be permitted to receive any compensation hereunder constituting interest in
excess of the Maximum Rate.

 

(d)           Notwithstanding anything to the contrary herein contained, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for Lender to make or maintain any LIBOR Tranche or to
give effect to its obligations as contemplated hereby, then, by written notice
to Borrower, Lender may:

 

(i)            declare that LIBOR Tranches will not thereafter be made by Lender
hereunder, whereupon Borrower shall be prohibited from requesting LIBOR Tranches
from Lender hereunder unless such declaration is subsequently withdrawn; and

 

33

--------------------------------------------------------------------------------


 

(ii)           require that any outstanding LIBOR Tranche made by it be
converted to a Prime Tranche, in which event (A) any such LIBOR Tranche shall be
automatically converted to a Prime Tranche as of the effective date of such
notice as provided below, (B) all payments and prepayments of principal which
would otherwise have been applied to repay the converted LIBOR Tranche shall
instead be applied to repay the Prime Tranche resulting from the conversion of
such LIBOR Tranche, and (C) Borrower shall not have any liability for any
Consequential Loss caused thereby.

 

For purposes of this subparagraph, a notice to Borrower by Lender pursuant
hereto shall be effective on the date of receipt thereof by Borrower.

 

(e)           Borrower shall indemnify Lender against any reasonable loss or
expense which Lender may sustain or incur as a consequence of (i) any failure by
Borrower to fulfill on the date of any borrowing hereunder the applicable
conditions set forth in the Loan Agreement, (ii) any failure by Borrower to
borrow after a request for advance pursuant to the Loan Agreement has been
given, (iii) any payment, prepayment or conversion of a LIBOR Tranche required
by any other provision of this Note or the Loan Agreement (other than Paragraph
5(f)(ii)) or otherwise made on a date other than the last day of the applicable
Interest Period, (iv) any default in the payment or prepayment of the principal
amount of any LIBOR Tranche or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, by notice of prepayment or
otherwise), or (v) the occurrence of any Event of Default, including, but not
limited to, any Consequential Loss and any reasonable loss or expense sustained
or incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain a LIBOR Tranche.  Such
reasonable loss or expenses shall include, without limitation, an amount equal
to the excess, if any, as reasonably determined by Lender of (A) its cost of
obtaining the funds for the Loan being paid, prepaid or converted or not
borrowed (based on the LIBOR Rate) for the period from the date of such payment,
prepayment or conversion or failure to borrow to the last day of the Interest
Period for such Loan (or, in the case of a failure to borrow, the Interest
Period for the Loan which would have commenced on the date of such failure to
borrow) over (B) the amount of interest (as reasonably determined by Lender)
that would be realized by Lender in reemploying the funds so paid, prepaid or
converted or not borrowed for such period or Interest Period, as the case may
be.

 

(f)            A certificate of Lender setting forth any amounts owed to Lender
pursuant to Subparagraphs 5(b), 5(c) or 5(e) shall be delivered to Borrower and
shall be presumed to be correct, if made in good faith, absent manifest error. 
Borrower shall pay to Lender the amount shown as due on any certificate within
10 days after its receipt of the same.  Notwithstanding the foregoing, in no
event shall Lender be permitted to receive any compensation hereunder
constituting interest in excess of the Maximum Rate.  Failure on the part of
Lender to demand such amounts shall not constitute a waiver of Lender’s rights
thereto, as long as such demand is made within 90 days after such cost, loss or
expense is incurred.  The obligations of Borrower under this Paragraph 5 shall
survive the payment of this Note.

 

34

--------------------------------------------------------------------------------


 

6.             This Note and the Loan evidenced hereby shall be due and payable
as follows:

 

(a)           All accrued unpaid interest on the outstanding principal balance
of this Note accruing interest shall be due and payable in monthly installments
as it accrues, with the first installment due and payable on or before the date
which is the tenth (10th) day of the first month following the date hereof, and
continuing thereafter on the tenth (10th) day of each succeeding calendar month
thereafter through and including the Maturity Date.

 

(b)           Principal shall be due and payable [on the Maturity Date].

 

(c)           The entire principal sum of this Note then remaining unpaid,
together with all accrued, unpaid interest thereon, shall be due and payable on
the Maturity Date.

 

(d)           Borrower is and shall be obligated to pay all principal, interest
and any and all other amounts which become payable under this Note or under any
of the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction whatsoever and without any
reduction for counterclaim or setoff whatsoever.

 

7.             At any time and from time to time, Borrower on any Business Day
may prepay the principal of any Prime Tranche or any LIBOR Tranche in whole or
in part without premium or penalty (except as set forth in this Section and
except for any attendant Consequential Loss).  All payments and prepayments of
principal and/or interest to Lender shall be made by Borrower to Lender before
12:00 p.m. (Houston, Texas time), in federal or other immediately available
funds at Lender’s principal banking office at Houston, Harris County, Texas. 
Any payment or prepayment received by Lender after 12:00 p.m. (Houston, Texas
time) shall be deemed to have been received by Lender on the next succeeding
Business Day.  Should the principal of or interest on the Loan, or any expense
or fee, become due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day.  All payments
(and prepayments of principal) shall be credited, to the extent of the amount
thereof, against the principal of the Loan as specified by Borrower; provided,
however, if an Event of Default has occurred and is continuing at the time of
such payment, then Lender shall be entitled to apply the payment in the manner
it shall deem appropriate.

 

8.             All payments hereunder, whether designated as payments of
principal or interest, shall be applied, in such order as Lender shall in its
sole discretion determine, to unpaid and accrued interest, to the discharge of
any expenses or damages for which the Lender may be entitled to receive
reimbursement under the terms of the Loan Documents, or to unpaid principal in
the inverse order of maturity.  Notwithstanding anything in this Note to the
contrary, at the option of Lender (a) during the continuance of an Event of
Default, the unpaid principal of this Note from time to time outstanding and all
past due installments of interest shall, to the extent permitted by applicable
law, bear interest at the Default Rate, and (b) if an Event of Default shall
occur, immediately and without notice to Borrower, any LIBOR Tranche will be
converted to a Prime Tranche.  The application of the Default Rate is not a
waiver of any Event of Default or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
may be invoked.

 

35

--------------------------------------------------------------------------------


 

9.             IF AN EVENT OF DEFAULT SHALL OCCUR, THEN LENDER SHALL HAVE THE
OPTION, IN ADDITION TO THE REMEDIES PROVIDED IN THE OTHER LOAN DOCUMENTS OR AT
LAW OR IN EQUITY, TO DECLARE THIS NOTE DUE AND PAYABLE, WHEREUPON THE ENTIRE
UNPAID PRINCIPAL BALANCE OF THIS NOTE AND ALL INTEREST ACCRUED THEREON SHALL
THEREUPON AT ONCE MATURE AND BECOME DUE AND PAYABLE AND SHALL BEAR INTEREST FROM
THE DATE OF SUCH EVENT OF DEFAULT UNTIL PAID AT THE DEFAULT RATE, WITHOUT GRACE,
PRESENTMENT FOR PAYMENT, DEMAND, PROTEST, NOTICE OF PROTEST, NOTICE OF
NONPAYMENT, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, OR ANY OTHER
NOTICE  OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER. 
THE TIME OF PAYMENT OF THIS NOTE IS ALSO SUBJECT TO ACCELERATION UPON AN EVENT
OF DEFAULT.

 

10.          This Note is secured by and is entitled to the benefit of, among
other instruments: (a) the Security Instrument, (b) the Guaranty, and (c) the
other Loan Documents.

 

11.          Time is of the essence in the performance and payment of this Note.

 

12.          The remedies of Lender as provided herein and in the Loan Documents
shall be cumulative and concurrent and may be pursued singly, successively, or
together, at the sole discretion of Lender, and may be exercised as often as
occasion therefor shall arise.  No action, omission, or commission by Lender,
including specifically, the failure to exercise any right, remedy, or recourse,
shall be deemed a waiver or release of the same.  A waiver or release shall
exist and be effective only as set forth in a written document executed by
Lender, and then only to the extent specifically recited therein.  A waiver or a
release with reference to any one event shall not be construed as continuing, or
as a bar to, or as a waiver or release of, any subsequent right, remedy, or
recourse as to any subsequent event.

 

13.          ALL CO-SIGNERS AND ENDORSERS OF THIS NOTE ARE TO BE REGARDED AS
PRINCIPALS AS TO THEIR RESPECTIVE JOINT AND SEVERAL LIABILITY TO ANY LEGAL
HOLDER HEREOF AND THE BORROWER, AND EACH OF THE GUARANTORS, SURETIES AND
ENDORSERS, HEREBY EXPRESSLY AND SEVERALLY WAIVE GRACE, AND ALL NOTICES, DEMANDS,
PRESENTMENTS FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF PROTEST,
NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OF THE INDEBTEDNESS DUE
HEREUNDER, AND DILIGENCE IN COLLECTING THIS NOTE OR ENFORCING ANY SECURITY
RIGHTS OF THE LENDER UNDER ANY DOCUMENT SECURING THIS NOTE, AND AGREE (A) THAT
THE LENDER OR OTHER LEGAL HOLDER OF THIS NOTE MAY, AT ANY TIME, AND FROM TIME TO
TIME, ON REQUEST OF OR BY AGREEMENT WITH THE BORROWER, EXTEND THE DATE OF
MATURITY OF ALL OR ANY PART HEREOF, WITHOUT NOTIFYING OR CONSULTING WITH
BORROWER OR PRINCIPAL HEREOF, WHO SHALL REMAIN FULLY OBLIGATED FOR THE PAYMENT
HEREOF; (B) THAT IT WILL NOT BE NECESSARY FOR THE LENDER OR ANY HOLDER
HEREOF, IN ORDER TO ENFORCE PAYMENT OF THIS NOTE, TO FIRST INSTITUTE OR EXHAUST
ITS REMEDIES AGAINST THE BORROWER OR OTHER PARTY LIABLE THEREFOR OR TO ENFORCE
ITS RIGHTS AGAINST ANY SECURITY FOR THIS NOTE;

 

36

--------------------------------------------------------------------------------


 

AND (C) TO ANY SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY NOW OR
HEREAFTER GIVEN FOR THIS NOTE OR THE RELEASE OF ANY PARTY PRIMARILY OR
SECONDARILY LIABLE HEREON.

 

14.          If an Event of Default occurs and this Note is placed in the hands
of an attorney for collection (whether or not suit is filed), or suit or legal
proceedings are brought to collect this Note, the Borrower agrees to pay the
holder hereof the costs and reasonable attorney’s fees incurred in the
collection hereof.

 

15.          It is the intention of the parties hereto to comply with the Usury
Laws; accordingly, it is agreed that notwithstanding any provisions to the
contrary in the Loan Documents, in no event shall the Loan Documents require the
payment or permit the collection of interest in excess of the maximum amount
permitted by such laws, and any subsequent revisions, repeals, or judicial
interpretations thereof to the extent that same are made applicable hereto.  If
any such excess of interest is contracted for, charged, or received under Loan
Documents, or in the event the maturity of the indebtedness evidenced by this
Note is accelerated in whole or in part, or in the event that all or part of the
principal or interest of this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received the
Loan Documents, on the amount of principal actually outstanding from time to
time under this Note shall exceed the maximum amount of interest permitted by
the Usury Laws, then in any such event (a) the provisions of this paragraph
shall govern and control, (b) neither Borrower nor any other person or entity
now or hereafter liable for the payment of this Note shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount of interest permitted by the Usury Laws, (c) any such excess which may
have been collected shall be either applied as a credit against the then unpaid
principal amount of this Note or refunded to Borrower, at the holder’s option,
and (d) the effective rate of interest shall be automatically reduced to the
Maximum Rate allowed under the Usury Laws as now or hereafter construed by the
courts having jurisdiction thereof.  It is further agreed, without limiting the
foregoing, that the rate of interest contracted for, charged or received under
this Note and any other Loan Documents shall be deemed not to exceed the Maximum
Rate if any method of calculation permitted by the Usury Laws including, but not
limited to, amortization, prorating, allocating and spreading interest over the
full term of the Loan results in a determination that the rate of interest so
contracted for, charged or received does not exceed the Maximum Rate.

 

16.          Any check, draft, money order or other instrument given in payment
of all or any portion hereof may be accepted by Lender and handled in collection
in the customary manner, but the same shall not constitute payment hereunder or
diminish any rights of the holder hereof except to the extent that actual cash
proceeds of such instrument are unconditionally received by the holder and
applied to this indebtedness in the manner elsewhere herein provided.

 

17.          It is further agreed that the Lender shall have a first lien on all
deposits and other sums at any time credited by or due from the Lender to
Borrower as collateral security for the payment of this Note, and the Lender, at
its option, may at any time, without notice and without any liability, hold all
or any part of any such deposits or other sums until all sums owing on this Note
have been paid in full and/or apply or set off all or any part of any such
deposits or other

 

37

--------------------------------------------------------------------------------


 

sums credited by or due from the Lender to or against any sums due on this Note
in any manner and in any order of preference which the Lender, in its sole
discretion, chooses.

 

18.          The legality, enforceability and construction of the Note shall be
governed by the internal laws of the State of New York and, to the extent
applicable, by the laws of the United States of America, without regard to any
conflict of law principles.

 

19.          Subject to the terms of the Loan Agreement, the Lender reserves the
right, exercisable in the Lender’s sole discretion and without notice to the
Borrower or any other person, to sell participations, to assign its interest or
both, in all or any part of this Note or this debt or the debt evidenced hereby.

 

[END OF TEXT - SIGNATURE AND NOTARY BLOCK ON FOLLOWING PAGE]

 

38

--------------------------------------------------------------------------------


 

Executed on the date of the acknowledgment to be effective as of the date first
written above.

 

 

BORROWER:

 

 

 

ACRC LENDER ONE LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

                    

§

 

§

COUNTY OF

               

§

 

This instrument was acknowledged before me on the              day of
                                      , 2012 by
                                            ,
                                             of
                                                          , a
                                         on behalf of said
                                 in its capacity as                           
of ACRC Lender One LLC, a Delaware limited liability company, on behalf of said
limited liability company.

 

 

 

 

 

Notary Public in and for the State of

                                              

 

 

 

Printed Name:

 

 

 

 

My Commission Expires:

                                                              

 

[SIGNATURE AND NOTARY PAGE TO PROMISSORY NOTE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIBOR Notice

 

LENDER:

 

Capital One, National Association

 

 

 

DATED AS OF:

 

                                                       , 20       

 

 

 

BORROWER:

 

ACRC LENDER ONE LLC

 

This LIBOR Notice is delivered pursuant to the Promissory Note dated
                                            , 20       (as renewed, extended,
amended, or replaced, the “Note”), executed by Borrower and payable to Lender. 
Unless defined herein, capitalized terms have the meanings given to such terms
in the Note.

 

Borrower hereby requests that the LIBOR Rate apply to the Loan:

 

Present Loan Type

 

Requested Borrowing

 

Requested

(or if an initial

 

Date or Termination

 

Interest Period

borrowing so

 

Date of Current

 

(either 30 days, 60

indicate)

 

Interest Period

 

days or 90 days)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRC LENDER ONE LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Form of Letter Loan Agreement Regarding Future Advances

 

CAPITAL ONE, NATIONAL ASSOCIATION
5718 Westheimer

Suite 600
Houston, Texas  77057

 

LOAN LETTER AGREEMENT

 

                            ,      

 

ACRC Lender One LLC

c/o Ares Management

2 North LaSalle Street, Suite 925

Chicago, IL  60602

Attention:  Sharon Ephraim

 

Ladies and Gentlemen:

 

This Loan Letter Agreement (this “Agreement”) will serve to set forth certain
terms regarding the $                       loan (the “Loan”) from CAPITAL ONE,
NATIONAL ASSOCIATION, a national banking association (“Lender”), to ACRC LENDER
ONE LLC, a Delaware limited liability company (“Borrower”), which Loan is
evidenced by the Note (hereinafter defined).

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the meanings shown:

 

a.             “Master Loan Agreement”.  That certain Master Revolving Line of
Credit Loan Agreement dated May 18, 2012, by and among Borrower, Ares Commercial
Real Estate Corporation, and Lender.

 

b.             “Note”.  A promissory note of even date herewith from Borrower
payable to Lender in the principal amount of the Loan.

 

c.             “Underlying Borrower”.                                        , a
                               which is the maker of a promissory note made
payable to the order of either (i) Borrower or (ii) an affiliate of Borrower who
has transferred and assigned such promissory note to Borrower, which promissory
note evidences the Underlying Loan and secures the Loan.

 

d.             “Underlying Loan”.  The loan from Borrower to the Underlying
Borrower that is evidenced by the promissory note that secures the Loan.

 

1

--------------------------------------------------------------------------------


 

2.             Conditions Precedent.  Notwithstanding anything contained herein
to the contrary Lender shall have no obligation to make the advance of the Loan
proceeds until the following conditions have been satisfied:  Lender shall have
received (i)                                         
                                            ;
(ii)                                                             ;
(iii)                               
                                                ;
(iv)                                                                   ; and
(v)                                                               .  [Note: 
This paragraph will only be used if Lender has required funding conditions.]

 

3.             Advances.  The proceeds of the Loan shall be advanced in
accordance with Lender’s customary lending practices and the Master Loan
Agreement.  In addition, such advances shall be subject to the following:

 

a.             All advances shall be made in accordance with the budget (the
“Budget”) described in Exhibit A attached hereto and made a part hereof.  Any
changes to the Budget shall require Lender’s prior written consent.

 

b.             Lender shall have no obligation to make any advance of Loan
proceeds until the Underlying Borrower has provided evidence to Borrower and
Lender (in form satisfactory to Lender) that the Underlying Borrower has
contributed all of the equity described in the Budget, which shall be in an
amount not less than $                            .

 

c.             Subject to the terms of the Master Loan Agreement, all advances
of the Loan proceeds shall be disbursed to Borrower, which shall further
disburse such funds pursuant to wiring instructions issued by the Underlying
Borrower.  Borrower shall return to Lender the funds so advanced if the
conditions to such disbursement to the Underlying Borrower have not been
satisfied in accordance with the terms of the documents evidencing or securing
the Underlying Loan or if Borrower fails to advance its portion of the
Underlying Loan on such funding date.

 

d.             After the initial advance, Borrower shall be entitled to request
advances of Loan proceeds once each calendar month.  Each such request shall be
in form satisfactory to Lender and be accompanied by all documentation required
by Lender.  Such documentation may include, but shall not be limited to,
executed lease agreements, construction contracts, invoices, lien waivers and
certificates, to the extent required or contemplated by the documents evidencing
or securing the Underlying Loan.  Lender reserves the right to withhold any
advance until Lender is provided all information and documentation reasonably
deemed necessary by Lender.

 

e.             With respect to any individual advance equal to or greater than
$250,000, or that when aggregated with previous advances for which a Lender
inspection was not obtained is equal to or greater than $500,000, Lender
reserves the right to require a third party inspector to verify any work for
which Borrower is requesting an advance.  To the extent possible, Lender will
review and utilize reports from third party inspectors engaged by Borrower in
connection with the Underlying Loan.  To the extent Lender requires such a third
party inspection, Borrower shall pay the cost of such inspection.  Lender
reserves the right to require an endorsement to the mortgagee title policy
issued in connection with the Underlying Loan prior to any particular advance.

 

2

--------------------------------------------------------------------------------


 

f.             Notwithstanding the foregoing, Borrower shall not be entitled to
receive, and Lender shall not be obligated to make, any advance of the Loan
after the date that is                                          (          )
months following the date of this Agreement.

 

g.             Notwithstanding the foregoing, Lender shall have no obligation to
make any advances of Loan proceeds at any time that the amount of funds
remaining undisbursed is less than the amount of funds necessary to complete the
improvements contemplated in the Budget.  Further, in such event, Borrower shall
promptly following written demand from Lender deliver to Lender the amount of
any deficiency.  Said amounts shall be maintained in an account with Lender,
serve as additional collateral for the Loan, and be advanced by Lender in
accordance with approved advance requests  Notwithstanding the foregoing,
however, nothing in this Agreement or in the Master Loan Agreement shall be
construed to prohibit Borrower from making unilateral fundings to the Underlying
Borrower (in the absence of a parallel advance of Loan proceeds) at any time. 
Borrower shall have no obligation to deposit or cause the deposit with Lender of
any anticipated construction cost deficiency if Borrower has elected to make
unilateral fundings in accordance with the preceding sentence.

 

4.             Event of Default.  The occurrence of an Event of Default (as
defined in the Master Loan Agreement) shall constitute an event of default under
this Agreement.

 

5.             Notice.  Any notice or communication required or permitted
hereunder shall be given in writing and deemed received in the same manner and
to the same addresses as are specified in the Master Loan Agreement.

 

6.             Assignment by Borrower.  Anything to the contrary herein
notwithstanding, Borrower shall have no right to assign its rights hereunder or
the proceeds of the Loan without the written consent of Lender, and any such
assignment or purported assignment shall, at Lender’s option, relieve Lender
from all further obligations hereunder and shall constitute a default under this
Agreement.

 

7.             Successors and Assigns Included in Parties.  Whenever in this
Agreement one of the parties hereto is named or referred to, the heirs, legal
representatives, successors and assigns of such party shall be included and all
covenants and agreements contained in this Agreement by or on behalf of the
Borrower or by or on behalf of Lender shall bind and inure to the benefit of
their respective heirs, legal representatives, successors and assigns, whether
so expressed or not.

 

8.             Exercise of Rights and Remedies.  All rights and remedies of
Lender hereunder or under the Note or under the Master Loan Agreement or under
any other Loan Document (as defined in the Master Loan Agreement) shall be
separate, distinct and cumulative and no single, partial or full exercise of any
right or remedy shall exhaust the same or preclude Lender from thereafter
exercising in full or in part the same right or remedy or from concurrently or
thereafter exercising any other right or remedy which Lender may have hereunder,
under the Note or Master Loan Agreement or any other Loan Document, or at law or
in equity, and each and every such right and remedy may be exercised at any time
or from time to time.

 

3

--------------------------------------------------------------------------------


 

9.             Headings.  The headings of the sections and subsections of this
Agreement are for the convenience of reference only, are not to be considered a
part hereof and shall not limit or otherwise affect any of the terms hereof.

 

10.          Invalid Provisions to Affect No Others.  If fulfillment of any
provision hereof or any transaction related hereto at the time performance of
such provisions shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if any clause or provisions herein
contained operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only shall be held for
naught, as though not herein contained, and the remainder of this Agreement
shall remain operative and in full force and effect.

 

11.          Number and Gender.  Whenever the singular or plural number,
masculine or feminine or neuter gender is used herein, it shall equally include
the other.

 

12.          Amendments  Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

13.          Survival of Covenants.  All covenants of either party contained
herein shall continue and survive until the Loan has been fully paid and
discharged.

 

14.          Time Is of the Essence.  Time is of the essence of this Agreement.

 

15.          Waiver of Punitive Damages, Etc.  EACH OF BORROWER AND LENDER
HEREBY (A) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (B) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (C) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.

 

16.          Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF
CONFLICTS OF LAW), EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES OF
AMERICA AND ANY RULES, REGULATIONS, OR ORDERS ISSUED OR PROMULGATED THEREUNDER,
APPLICABLE TO THE AFFAIRS AND TRANSACTIONS ENTERED INTO BY LENDER, OTHERWISE
PREEMPT NEW YORK LAW; IN WHICH EVENT SUCH FEDERAL LAW SHALL CONTROL.

 

4

--------------------------------------------------------------------------------


 

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
TEXAS OR FEDERAL COURT SITTING IN HOUSTON, TEXAS OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, AND BORROWER
HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF
PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY TEXAS OR FEDERAL COURT SITTING IN HOUSTON,
TEXAS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO BORROWER AT THE ADDRESS OF BORROWER FOR THE GIVING OF NOTICES UNDER
SECTION 10 HEREOF, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE
SAME SHALL HAVE BEEN SO MAILED.

 

17.          USA Patriot Act Notification.  Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Lender to identify Borrower in accordance with the Act.

 

 

Sincerely,

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE:

 

 

ACRC LENDER ONE LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BUDGET

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Form of Collateral Transfer of Note and Lien

 

This space reserved for Recorder’s use only.

 

Prepared by and after

recording, return to:

 

Ares Commercial Real Estate Management LLC

2 North LaSalle Street

9th Floor

Chicago, Illinois 60602

Attention:  Legal Department

 

Loan #

 

COLLATERAL ASSIGNMENT OF [DEED OF TRUST, SECURITY

AGREEMENT AND FIXTURE FILING] AND OTHER LOAN DOCUMENTS

 

ACRC LENDER ONE LLC, a Delaware limited liability company, having an office at
Two North LaSalle Street, Suite 925, Chicago, Illinois 60602 (“Assignor”),
[assignee of                                                     , ] assignee of
ACRC LENDER LLC, a Delaware limited liability company (“Original Lender”), as
the holder of the instruments hereinafter described, and for valuable
consideration, hereby endorses, assigns, conveys, sells, transfers and delivers,
for collateral purposes only, to
                                                        ,
a(n)                                                     , having an office at
                                                                        
(“Assignee”), its successors, participants and assigns, all of Assignor’s right,
title and interest in and to that Loan and Security Agreement dated as of
                              20     (“Loan Agreement”), between
                                                  ,
a(n)                                            (“Borrower”)  and  Original
Lender providing for a loan to Borrower in the principal amount of
                                                      and     /100 Dollars
($                        .00) (“Loan”), and the Loan Documents (as defined in
the Loan Agreement), including, without limitation, the following recorded
documents (such documents, the “Recordable Documents”):

 

1.                                      [MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING/DEED OF TRUST, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING] executed by Borrower [to
            , as Trustee,] for the benefit of Original Lender, dated as of
                    , 20     and recorded on                     , 20     with
the Recorder of Deeds of                          County,
                      , as Document No.                         , securing
payment of the Loan and creating a lien on the property described in Exhibit A
attached hereto and by this reference made a part hereof (the “Property”);

 

--------------------------------------------------------------------------------


 

2.                                      Assignment of
                                                     and Other Loan Documents
made by Original Lender in favor of [Assignor], dated as of
                    , 20     and recorded on                     , 20     with
the Recorder of Deeds of                          County,
                      , as Document
No.                                           ;

 

[INSERT FOLLOWING LANGUAGE IF INTERIM ASSIGNMENT, IF NOT DELETE]

 

3.                                      Assignment of
                                                     and Other Loan Documents
made by                                   in favor of Assignor, dated as of even
date herewith and recorded on                     , 20     with the Recorder of
Deeds of                          County,                       , as Document
No.                                           .

 

Together with any and all obligations therein described, the debt secured
thereby and all sums of money due and to become due thereon, with the interest
provided for therein, and Assignor hereby irrevocably appoints Assignee
hereunder its attorney to collect and receive such debt, and to foreclose,
enforce and satisfy the foregoing the same as it might or could have done were
these presents not executed, but at the cost and expense of Assignee; and

 

Together with any and all other liens, privileges, security interests,
collateral, rights, entitlements and equities that Assignor hereunder possesses
or to which Assignor is otherwise entitled as additional security for the
payment of the Loan and the other obligations described therein; and

 

Together with any and all claims, demands and causes of action that Assignor
hereunder possesses against the Borrower in connection with the Loan or to which
Assignor is otherwise entitled as additional security for the payment of the
Loan and the other obligations described therein.

 

This Assignment is being delivered subject to the terms and provisions of that
certain Master Revolving Line of Credit Loan Agreement, dated as of May 18, 2012
between Assignor, Ares Commercial Real Estate Corporation and Assignee.

 

The assignment of the Recordable Documents shall be governed by the laws of the
state where the Property is situated, it being understood that except as
expressly set forth in this paragraph, and to the fullest extent permitted by
law, the law of the state of New York, without giving effect to the conflict of
laws principles thereof, shall govern all matters related to this Assignment and
this Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Assignment to be effective
as of the          day of                           , 20    .

 

 

 

ASSIGNOR:

 

 

 

 

 

ACRC LENDER ONE LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[NOTE:  Notary Block may change based on specific state requirements]

 

STATE OF ILLINOIS

)

 

) ss.:

COUNTY OF COOK

)

 

I,                                       , a notary public in and for said
County, in the State aforesaid, DO HEREBY CERTIFY that
                                                , the Vice President of ACRC
LENDER ONE LLC, a Delaware limited liability company, appeared before me this
day in person and acknowledged that he signed and delivered the said instrument
as his free and voluntary act, and as the free and voluntary act of said limited
liability company, for the uses and purposes therein stated.

 

GIVEN under my hand and notarial seal this                day of
                          , 20      .

 

 

 

 

NOTARY PUBLIC

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO COLLATERAL ASSIGNMENT

Legal Description

 

--------------------------------------------------------------------------------